IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE               FILED
                              JULY 1996 SESSION
                                                              March 5, 1997

                                                         Cecil W. Crowson
STATE OF TENNESSEE,                   )   C.C.A. NO. 01C01-9311-CC-00409
                                                        Appellate Court Clerk
                                      )
      Appellee,                       )   HUMPHREYS COUNTY
                                      )   (Nos. 10526-10527, 10544-10547,
                                      )    10556-10559 Below)
VS.                                   )
                                      )   The Honorable Allen W. Wallace
WILLIAM EUGENE HALL, JR.,             )
a/k/a BILLY HALL, AND                 )   (First-Degree Murder, Grand Larceny,
DERRICK DESMOND QUINTERO,             )   Petit Larceny, and First-Degree Burglary
                                      )
                                      )
      Appellants.                     )


FOR APPELLANT HALL:                       FOR THE APPELLEE:

N. Reese Bagwell                          Charles W. Burson
The Bagwell Law Firm                      Attorney General & Reporter
116 S. Second Street
Clarksville, TN 37040                     Darian B. Taylor (oral argument)
                                          Assistant Attorney General
Jennifer Roberts
Littleton, Smith & Roberts                Kimberly A. Chance (appellate brief)
P.O. Box 396                              Assistant Attorney General
Dickson, TN 37056                         Criminal Justice Division
                                          450 James Robertson Parkway
                                          Nashville, TN 37243-0485
FOR APPELLANT QUINTERO:
                                          Dan M. Alsobrooks
Shipp R. Weems                            District Attorney General
District Public Defender
                                          J. Kenneth Atkins
Steve Stack                               Assistant District Attorney General Pro Tem
Assistant Public Defender
23rd Judicial District                    James W. Kirby
P.O. Box 160                              Assistant District Attorney General
Charlotte, TN 37036                       23rd Judicial District
                                          P.O. Box 580
                                          Charlotte, TN 37036


OPINION FILED:      ___________________

BOTH APPELLANTS’ FIRST-DEGREE MURDER CONVICTIONS AND DEATH
SENTENCES AFFIRMED; BOTH APPELLANTS’ FIRST-DEGREE BURGLARY AND
GRAND LARCENY CONVICTIONS AFFIRMED; BOTH APPELLANTS’ PETIT LARCENY
CONVICTIONS MERGED


WILLIAM M. BARKER
Judge
                                             OPINION

                In this capital case, the appellants, William Eugene Hall and Derrick

Desmond Quintero, were each convicted by a jury of two counts of murder during the

perpetration of first-degree burglary, three counts of grand larceny, one count of petit

larceny, and three counts of first-degree burglary. After a hearing, the jury sentenced each

of the appellants to a life sentence for the murder of Buford Vester. As to the murder of

Myrtle Vester, the jury found the following five aggravating factors: (1) the appellants were

previously convicted of one or more felonies involving the use or threat of violence; (2) the

murder was especially heinous, atrocious, or cruel in that it involved torture or depravity of

mind; (3) the murder was committed for the purpose of avoiding, interfering with, or

preventing a lawful arrest or prosecution of the appellants or another; (4) the murder was

committed while the appellants were engaged in committing, or were accomplices in the

commission of, or were attempting to commit, or were fleeing after committing or

attempting to commit any first-degree murder, arson, rape, robbery, burglary, larceny,

kidnapping, aircraft piracy, or unlawful throwing, placing, or discharging of a destructive

device or bomb; and (5) the murder was committed by the appellants while they were in

lawful custody or in a place of lawful confinement or during their escape from lawful

custody or from a place of lawful confinement. See T.C.A. § 39-2-203(i)(2), (5), (6), (7),

(8) (1982).1 The jury found that there were no mitigating circumstances sufficiently

substantial to outweigh the aggravating circumstances and sentenced the appellants to

death by electrocution for the murder of Mrs. Vester.2

                In this appeal, the appellants raise numerous issues that challenge the

sufficiency of the evidence and alleged errors occurring during the guilt and sentencing

phases of the trial. Having carefully considered appellant Hall’s contentions as to the

sufficiency of the evidence and as to errors occurring during the guilt phase, and having

decided that none has merit, we affirm appellant Hall’s convictions with one modification:

Count 2 of No. 10557 is merged with Count 1 of No. 10547. Having considered appellant



        1
        T.C.A. § 39-2-203 was repealed by 1989 Tenn. Pub. Acts ch. 591 and is now codified at T.C.A.
§ 39-13-204.

        2
         At a separate hearing, the trial court sentenced the appellants to aggregate sentences of 80 years
on the other convictions, to run consecutively to the life sentences.

                                                    2
Hall’s contentions as to the sufficiency of the evidence and as to errors occurring during

the sentencing phase, and having decided that none has merit, we also affirm appellant

Hall’s sentence of death.

              Likewise, after considering appellant Quintero’s alleged errors during the guilt

and sentencing phases of the trial and having decided that none has merit, we affirm

appellant Quintero’s convictions with one modification: Count 2 of No. 10544 is merged

with Count 1 of No. 10527. Accordingly, appellant Quintero’s sentence of death is likewise

affirmed.



                                     BACKGROUND

              The state’s proof introduced at the guilt phase of the trial demonstrated that

early on the morning of June 16, 1988, eight men successfully escaped from the Kentucky

State Penitentiary at Eddyville, Kentucky. The eight escapees included appellant Derrick

Quintero, appellant William Hall, co-defendant James Blanton, Joseph Montgomery,

Ronnie Hudson, Bobby Sherman, Leo Sperling, and Floyd Cook.                   Sherman was

apprehended by Kentucky authorities the next day, and Sperling and Cook were caught

on June 18. On June 22, six days after the escape, Montgomery and Hudson were

captured in Taylor County, Kentucky. Appellant Hall was captured in El Paso, Texas on

July 6, and appellant Quintero and co-defendant Blanton were captured in Mexico on July

10, but were not returned to the Kentucky State Penitentiary until November 14, 1989.

              On the day of the escape, a 1966 Chevrolet truck was stolen from Curtis and

Nina Rogers of Eddyville, Kentucky. In October 1989, the truck was finally located in a

wooded area of Stewart County, Tennessee. Two round paperweights with a “Cumberland

Electric” inscription were found in the bed of the truck. Mr. Rogers testified that he had

never seen the paperweights before and that they, along with other items found in the

truck, did not belong to him.

              Shortly after the escape occurred in Eddyville, there was a rash of burglaries

in the Leatherwood Resort Area in Stewart County, Tennessee, which is on the Kentucky

Lake. Most of the homes in the area are summer cabins, and the full-time residents are

mostly retired.



                                              3
              On Saturday, June 18, Jim McMinn of Clarksville, Tennessee, drove out to

his cabin in the Leatherwood area to go fishing. He arrived at the cabin around noon and

went fishing in his boat around 1 p.m. When he returned to his cabin around 2:30 or 3:00

p.m., he noticed a box of shotgun shells lying on the floor. He then went to his bedroom

where he kept a loaded .22 caliber pistol and found it was missing. The telephone had

been removed from the wall, and the phone line had been cut on the outside. When Mr.

McMinn went to his truck, the windows were rolled up and the ignition had been completely

destroyed. An ax was lying inside the truck, and Mr. McMinn's telephone was in the bed

of the truck. Mr. McMinn walked to a neighbor's house and called the sheriff's department.

              After receiving several reports of suspicious persons in the area, including

a report that three men attempted to flag a car down on the road, and recognizing that the

escapees might be in the area, the Stewart County Sheriff's Department conducted a four-

hour search of the Leatherwood community, but none of the escapees were located.

Later, Sheriff David Hicks learned from Montgomery, one of the escapees, that there had

actually been three men on one side of the road and two on the other. Because the

escapees became separated and could not get back together, Montgomery and Hudson

had stolen a car and left the area.

              On Sunday, June 19, at approximately 1:30 p.m., Essie Settles, a 74-year-old

widow and resident of Dover, Tennessee, discovered that her white 1982 Ford Fairmont

and some tools were missing from her garage. Subsequently, Montgomery’s fingerprint

was identified on the garage door. The car was located one week later at a riverbank in

Marion County, Kentucky, and some of the tools were found inside the car. Hudson’s

fingerprint was identified on the car.

              On Wednesday, June 22, the Kentucky State Police were able to apprehend

Hudson and Montgomery in the area near where Mrs. Settles' car was located. During the

capture, Hudson fired four shots at the pursuing officers. After Montgomery and Hudson

were apprehended, Mr. McMinn's .22 caliber pistol and Neal Foster's .22 caliber pistol were

found in their possession. Two live rounds were recovered from Mr. Foster's pistol and

four spent shells were recovered in the area.




                                            4
               Hudson's brother, Michael Hudson, testified that he found Hudson and

Montgomery waiting for him at his apartment in Lebannon, Kentucky, on Sunday, June 19.

He testified that the two were in a white car with Tennessee plates. Michael Hudson and

a friend, Robert Payne, and the two escapees went down to the riverbank, where Hudson

and Montgomery hid the stolen car amongst the weeds. Michael Hudson and Robert

Payne stayed with the escapees for several hours and then left. Hudson's sister, Judy

Hudson, and their mother also came down to the river to see them around 6:00 or 6:30

p.m.

               The next day, Judy Hudson, her two children, and Martha Grover took a

suitcase of clothes to the Smith Ridge area where they met Hudson and Montgomery.

They took Hudson and Montgomery to Grover’s apartment, where the two escapees

stayed until early Tuesday evening. None of the witnesses saw either of the appellants

with Hudson and Montgomery.

               On June 19, the Stewart County Sheriff's Department received two more

reports of burglaries in the Leatherwood community.        Alfred Cherry, of Springfield,

Tennessee, testified that he and his wife owned a trailer in Leatherwood, approximately

one-half mile from the Vesters' residence. In 1988, the Cherrys normally would go to their

trailer once a week. On Sunday, June 19, Mr. Cherry, his wife, and two grandchildren went

to the trailer around 4 p.m. They discovered the back door damaged and the trailer in

disarray. The bed was unmade and appeared slept-in, wet towels were in the bathroom,

and the refrigerator light switch had been taped down to prevent the light from coming on.

Also, the hot water tank was turned up as high as it would go. Mr. Cherry went next door

to the trailer of Thomas Harris, his brother-in-law, and discovered that it too had been

burglarized.

               The items missing from the Cherrys’ cabin included two bedspreads, a green

thermal blanket, a sleeping bag, a portable radio, approximately fifteen cassette tapes, a

rechargeable flashlight, a small handsaw, six knives, coffee mugs, various canned goods,

a gallon of homemade wine, two bottles of bourbon, a six-pack of beer, a toothbrush,

underwear, and paperweights with the Cumberland Electric logo. Mr. Cherry positively

identified the paperweights found in the Rogers' truck. Mr. Cherry also identified two



                                            5
knives found at Mr. Foster’s residence: a filet knife recovered in the living room and a knife

engraved with a serial number and the name “William C. Miller.” Mr. Cherry also testified

that a paring knife was returned to him by the sheriff. Of the three knives never recovered,

one was a filet knife with a 6 ½ or 7 inch blade, one was a knife made from a cross-cut saw

with a deer horn handle and a six inch blade, and one was a Marine bayonet with an 8 ½

or 9 inch blade. Mr. Cherry estimated that the value of the properly stolen from his trailer

was $600. He testified that he had not given anyone permission to stay at his cabin.

              Mr. Cherry's brother-in-law, Thomas Harris, confirmed that he owned the

trailer next door to Mr. Cherry. Mr. Harris also found that his back door had been pried off

and that his trailer was a mess. All of the canned food was gone, the refrigerator light had

been taken out, the sink was full of dirty dishes, and there was food in a skillet on the

stove. Mr. Harris testified that wet towels and sheets were strewn about and cigarette

burns were all over the floor. Other items missing from Mr. Harris' trailer included two

quilts, silverware, butcher knives, towels, toilet articles, and a fishing tackle box. Mr. Harris

testified that he had not given anyone permission to enter his trailer.

              Mr. Harris' telephone bill reflected that three unauthorized calls had been

placed to a number in Springtown, Texas, on Sunday, June 19, at 3:51 a.m., 8:55 a.m.,

and 9:19 a.m. Two unauthorized calls had also been placed to a number in Hopewell,

Pennsylvania, at 4 a.m. and 9 a.m. The telephone number in Springtown, Texas, was

determined to belong to a Bryan Quintero at that time. The telephone number in Hopewell,

Pennsylvania, was determined to belong to Barbara Vasser, who testified that she was

appellant Hall's girlfriend at the time. Ms. Vasser testified that appellant Hall told her during

the first phone conversation that his parole had been denied. He would not tell her where

he was, only that they were in a house and that two had been captured. He also said that

they had been separated from Hudson and Montgomery. During the second conversation,

appellant Hall told Ms. Vasser that they were not going back to prison.



              On the evening of Monday, June 20, John Corlew and Arthur Jenkins, of

Clarksville, Tennessee, arrived at the Leatherwood boat dock to do some night fishing.

They launched the boat and fished in the Leatherwood Bay. Sometime between 11 p.m.



                                               6
and 12 a.m., while the men were fishing along the north bank, they heard shots from the

direction of the resort area. Mr. Corlew testified that he first heard two shots, followed by

a pause, then he heard two more shots followed by a shorter pause, and then one final

shot. Mr. Corlew testified that the first two shots sounded like they were from a different

type weapon than the second two shots. Mr. Jenkins testified that the first two shots

sounded like a pistol.

              The men decided to stop fishing around 1 a.m. and wait until later that

morning to go back out in the boat. Sometime after that, they saw a red pick-up truck

come down to the boat dock. A man exited the truck and went to the gas pump, walked

across in front of the restaurant, went around the corner, returned to his truck, and left.

Upon learning about the Vester murders, Mr. Corlew contacted the Stewart County

Sheriff's Department.

              On Tuesday, June 21, Neal Foster, a full-time resident in the Leatherwood

community, discovered that his house had been burglarized. Mr. Foster had left his home

on the afternoon of June 16, and did not return until around 8:30 a.m. on Tuesday, June

21. When Mr. Foster opened his garage door, he could see that the door into the house

had been broken open. He immediately threw his mail on the table and went to a

neighbor's house to call the sheriff's department.

              Inside, the house had been ransacked. In the kitchen, food was on the

counter, deer steaks were in the microwave, and Mr. Foster’s binoculars were sitting on the

counter. A green ammunition box, a plastic bag full of old coins, a flashlight, and the

holster for his .22 caliber RG pistol, which was recovered when Hudson and Montgomery

were captured, were on the living room floor. On the floor in the hallway, Mr. Foster found

a Diet Pepsi can, a pair of white tennis shoes that did not belong to him, and a laundry

basket with, among other things, clothes that did not belong to him and a notebook that he

had kept old coins in. Towels were strewn around the house. In the bathroom, a hunting

knife, towels, a pair of socks, a .22 rifle shell box, and a 20 gauge shotgun shell were all

out on the counter. The beds were messed up and had things spread on top of them. In

the master bedroom, the dresser drawers were left open, and items were scattered around

the bedroom, including two walkie-talkies, a hacksaw, and a 12 gauge shotgun barrel. In



                                             7
the front bedroom, he found a couple of hats, matchbooks, a jar of marshmallow cream,

a box of graham crackers, and a small drinking glass.

              Mr. Foster had several guns at his house which he kept in a walk-in closet.

Besides his .22 caliber pistol, he owned a Glenfield .22 caliber rifle, a Marlin .30-30 caliber

lever action rifle, a 20 gauge shotgun, and a Remington Model 1100 12 gauge shotgun.

His 12 gauge shotgun, which was rendered inoperable from being sawed off too closely,

was found lying on his bed. The stock and barrel had both been sawed off, and the spring

from the stock was lying near the gun. The 20 gauge shotgun was missing from his house;

however, he identified the 20 gauge shotgun found in the Vesters' car as his. Specifically,

he testified that the serial number matched, and he also showed how his full name was

carved under the forearm of the gun. The barrel had also been sawed off and left in the

bedroom. The .30-30 lever action rifle and .30-30 accelerator rifle bullets were also

missing from Mr. Foster's house, but the rifle was never recovered.              Besides the

accelerator rifle bullets, Mr. Foster had .30-30 caliber rifle shells, 12 gauge shotgun shells,

and 20 gauge shotgun shells, of which only a few boxes were left in the house. Coins were

also missing from Mr. Foster's house, and he identified six silver dollars, recovered in

Memphis, as being identical to the ones taken from his home. Mr. Foster later discovered

that a pair of steel-toed safety boots and a rifle sling for the .30-30 Marlin were missing.

Mr. Foster testified that he never gave anyone permission to be in his house and that the

value of the property taken was $1600.

              Several latent prints were found on evidence taken from the Foster

residence. A latent left thumb print found on a full box of Federal 12 gauge shotgun shells

was identified as belonging to appellant Quintero; a latent right ring fingerprint found on a

Federal 12 gauge shotgun shell box was also identified as belonging to Quintero; a right

ring fingerprint and a right middle fingerprint found on a Federal field load 12 gauge

shotgun shell box were identified as belonging to co-defendant Blanton; a right palm print

found on the sawed-off 12 gauge shotgun barrel was identified as belonging to appellant

Quintero; and a latent right ring fingerprint found on a Diet Pepsi can was identified as

belonging to appellant Hall.




                                              8
             Wayne Vester, the Vesters' son, tried to reach his parents by telephone on

Tuesday, June 21. When he was unable to reach them, Wayne called Howard Allor, who

lived approximately a quarter of a mile from the Vesters. Mr. Allor had last seen the

Vesters on the morning of June 17, when he ate breakfast with them. When Wayne still

could not reach his parents on Wednesday, June 22, he called Mr. Allor back and asked

him to go check on his parents. Mr. Allor drove over to the Vesters' house, and from the

kitchen area, Mr. Allor could see Mr. Vester’s body. He tried to call the sheriff, but the

Vesters’ phone was dead. Upon leaving, Mr. Allor stopped by the home of another

neighbor to see if he was all right and to relay what had happened. He then returned home

and called the sheriff's department.

             Wayne Vester and his 12-year-old son had visited his parents the weekend

prior to the murders. They had arrived on the evening of Friday, June 17, and had left on

Sunday, June 19, at about 6 p.m. They had brought groceries for his parents, including

Pepsi Colas, lunch meat, bread, and milk.

             Sheriff Hicks was notified of the Vester murders at approximately 1:00 or 1:30

p.m. on Wednesday, June 22. The Tennessee Bureau of Investigation (T.B.I.) conducted

the primary investigation of the crime scene at the Vester residence.

             The only entrance into the Vester residence was through the front screen

door, which did not appear to be damaged. Along side the front walkway to the house was

an unopened Pepsi can, and the packages of Pepsi Cola that Wayne Vester brought for

his parents were no longer on the porch as he had left them on Sunday. The screen in the

front bedroom window was missing, and the window was open. Underneath the window

was a concrete block, which appeared to have been taken from in front of a shed at the

back of the house. A cloth glove, matching a glove found at the Crawford residence and

positively identified by Mrs. Crawford, was on the ground a short distance from the

concrete block. The Vesters' maroon 1985 Pontiac Bonneville was missing. The keys to

the car, which were kept on a pegboard inside the house next to the door, were also

missing. The Vesters’ Pontiac was valued at $5000.

             Mr. and Mrs. Vesters’ bedrooms were on the back side of the house. The

missing window screen from the front guest bedroom was lying on the ground near Mr.



                                            9
Vester's bedroom window. The wires to the telephone connection box outside the Vester

residence had been damaged and the line was dead. A live 20 gauge Federal shotgun

shell with number 6 bird shot was found lying near the electrical box. Another live 20

gauge Federal shotgun shell with number 6 bird shot was found lying between the Vester

house and the shed in the back. A spent 20 gauge Federal shotgun shell casing with

number 4 bird shot was found near Mr. Vester’s bedroom window. The shell had been

fired from the 20 gauge shotgun which was found in the Vesters’ car in Memphis.

              The window in Mr. Vester's bedroom was visibly bent, a portion of the glass

louvers was broken, shards of glass were found on the bed, and the screen had two holes

in it, indicating that Mr. Vester was shot at least once from outside the house. Mr. Vester's

body was found on the floor next to his bed. The covers were drawn back and there was

blood on the pillow and bed. Five shot pellets were retrieved from the room, all of which

were number 5 bird shot. Two shot shell filler wads were found beside Mr. Vester's body,

and a 20 gauge plastic shot wad was recovered from beside his head. Expert testimony

indicated that this type wad is consistently loaded in 20 gauge shot shells and is fired from

20 gauge shotguns. A Remington 20 gauge plastic shot wad, a shot sleeve, and several

shot pellets, all number 4 and number 5 bird shot, were recovered from Mr. Vester's body.

              Mrs. Vester's body was found in her bedroom next to the bathroom. Mrs.

Vester was shot twice with a 20 gauge shotgun, shot once with a high-powered rifle, and

stabbed with a knife thirteen times.    A copper-jacketed bullet was recovered from her

body. The window drape in Mrs. Vester's bedroom had a hole in it, and there was a hole

in the screen. The glass louvers, which were open, were not broken, indicating that the

weapon was held at close range to the window. At least one shot came through the

window. Police theorized that shot hit Mrs. Vester's arm and ricochetted off the heating

unit cover and then went out the living room window where the plastic 20 gauge shot wad

created a star-shaped hole and fell behind the coffee table. Shot was sprayed all over the

house, especially the kitchen. A fibrous shot wad was also found in the kitchen. The shot

pellets found in the kitchen, the living room, and Mrs. Vester’s bedroom were all number

4 bird shot. All of the shot pellets found in the house were number 4 and number 5 bird

shot.



                                             10
              Blood was found on Mrs. Vester's bed, and there was a considerable amount

of blood on the bathroom floor, as well as blood splatterings on the bathtub and commode.

Mrs. Vester's feet were also covered in blood.

              In the living room, the Metro and State Section of The Tennessean, dated

Monday, June 20, 1988, was lying on the sofa. In the front bedroom, where the window

screen was missing, a live 20 gauge shotgun shell with number 7 ½ bird shot was found

lying next to a ransacked jewelry box on the floor.

              The medical examiner, Dr. Charles Harlan, testified that the Vesters died

within two hours of eating dinner. He determined that three different weapons were used

in the murders. Mrs. Vester's body had three gunshot wounds. Gunshot wound A was

located at the right portion of the chest below the collarbone. A copper jacket entered the

body at this wound and was recovered in the left arm. The wound was approximately a

quarter inch in diameter and was basically round in shape. Gunshot wound B was at the

upper arm. The defect measured 3.4 inches by 1.8 inches. It was jagged with an irregular

edge, and there were multiple tangential abrasions associated with the wound. Gunshot

wound C was at the right forearm. The two bones were severed, and the hand and wrist

were attached to the body by a peninsula of soft tissue. Dr. Harlan testified that the

gunshot wounds to the right arm would have been from a shotgun. He could not determine

the order in which the wounds were inflicted.

              Dr. Harlan further testified that Mrs. Vester's body had twelve stab wounds

to the head, neck, and shoulders, and one stab wound to the middle of the back. Most of

the wounds were on the left side of the head and neck and were inflicted by a squared

object with a sharp edge, such as a kitchen or hunting knife. He testified that the stab

wounds to the right common carotid artery, which was 90% severed, and the left common

carotid artery, which was 10% severed, would have been fatal. He also testified that the

gunshot wound to the right forearm would have been fatal. Based on his autopsy, Dr.

Harlan determined that Mrs. Vester could have survived up to 15 minutes.

              Mr. Vester's body had two gunshot wounds. The central defect from gunshot

wound A was at the head and neck juncture and the total dispersal pattern of pellets was

13 inches, causing significant injury to the left lung, aorta, and pulmonary artery. Pellets



                                            11
and a piece of plastic shot column were recovered. Dr. Harlan testified that this wound

would have been fatal. Gunshot wound B was to the right chest at the level of the right

breast. The total dispersal pattern of pellets was 6 to 8 inches, causing injury to the right

lung, the diaphragm, and the liver. Dr. Harlan recovered shotgun pellets and a shot

column from the chest and abdomen of Mr. Vester's body. This wound was also fatal. Dr.

Harlan testified that Mr. Vester could have survived from 4 to 12 minutes.

              After the Vesters' bodies were discovered, the Stewart County Sheriff's

Department started checking on the homes in the surrounding area. On Thursday, the

officers discovered that the Crawford residence, less than a quarter of a mile from the

Vester residence, had been burglarized. John and Virginia Crawford, from Whites Creek,

Tennessee, had been at their trailer from the evening of Friday, June 17, until Sunday,

June 19, around 2:00 or 2:30 p.m. When they left on Sunday, everything had been clean

and orderly at the trailer. The following Thursday, when the Crawfords were notified that

their trailer had been burglarized, they drove to the trailer after work to find that the back

door had been pried open and the kitchen was a mess. Prints were lifted from several

items in the trailer. A latent left thumb print, identified as belonging to appellant Hall, was

developed from the bottom of a can of ham, and a latent right index fingerprint, identified

as belonging to co-defendant Blanton, was taken from a Butterfinger candy wrapper found

in the refrigerator. The Crawfords identified a small brown jersey glove found at the trailer.

This glove matched the patched glove found outside the Vesters' front bedroom window,

which Mrs. Crawford positively identified. Although the gloves were a common type,

analysis of the fibers of both gloves indicated that it was possible they were mates and

originally sold together as a pair. Mr. Crawford testified that a flashlight had also been

taken from the trailer, and he identified a flashlight later found in the Vesters’ vehicle in

Memphis as being exactly like the one taken.

              Zackery Pallay, who lived in the Leatherwood Community, testified that he

and the Vesters had been good friends. Mr. Pallay, who lived less than a quarter of a mile

from the Vesters’ house, also testified that Mrs. Vester had called on Monday, June 20, to

say that they would be going to town. Mr. Pallay had previously done work at the Cherry,

Harris, and Crawford residences.



                                              12
               Mr. Pallay further testified that when he learned of the escape, he called the

sheriff’s department to let them know that appellant Quintero knew the area and would

probably come there. He testified that he had known appellant Quintero since he was 9

or 10 years old and appellant Quintero was 6 or 7 years old. They had met when appellant

Quintero’s father came to the Brownsfield Resort area to set up trailers for a living. Mr.

Pallay testified that he and appellant Quintero would play all around the lake resort area

in the woods. Although instructed not to, Mr. Pallay then testified that they had remained

friends until the time “we done the armed robbery together.” He said that none of the

escapees ever made contact with him. Sheriff Hicks testified that both Mr. Pallay and his

cousin, Chris McLean, were considered as possible suspects, but no evidence connecting

them to the crimes was ever found.

               On Tuesday morning, June 21, employees of the Memphis Funeral Home

observed three men in a maroon Pontiac, later identified as the Vesters' car, enter the

parking lot of the funeral home and park approximately 250 feet from the building. Two

employees of the funeral home testified that one man got out of the front seat, took his

shirt off, and put on three different shirts. The other two men also got out of the car.

Although neither witness could make a positive identification3, they testified that all three

men were white; they were about the same height; two of the men were probably 180

pounds and had darker hair; and the third man had lighter, sort of brownish, hair and was

lighter weight. The employees watching from the window of the funeral home testified that

all three had facial hair. Another employee, who was driving the hearse in the parking lot

that morning, described the three men in the Pontiac as white males. He testified that he

thought one of the men had long hair and that all three had beards.

               The three men were in the parking lot for approximately 5 to 8 minutes.

Then, after one of them took something out of the trunk, all three men proceeded to walk

towards the hospital across the street. One of the men turned around, walked back, and

put something in the car. He then joined the other two men, and they walked off. It was

assumed that the men were construction workers at the hospital. When the car was not

picked up by Thursday, however, the employees called the Memphis Police Department.


       3
        One funeral hom e em ployee identified co-defendant Blanton as being sim ilar to the m an who
changed shirts, but he was unable to positively identify him .

                                                 13
              On the morning of Thursday, June 23, the Memphis Police Crime Scene

Squad responded to the call from the funeral home. They found a 1985 maroon Pontiac

Bonneville matching the description of the Vesters' vehicle. The keys were in the ignition

of the car, and under the floor mat behind the driver's seat, the officers recovered a sawed-

off 20 gauge shotgun, identified as belonging to Mr. Foster. They also located a .30-30

caliber rifle cartridge under the floor mat, matching the ammunition taken from Mr. Foster's

residence. Under one of the seats was a crumpled Budweiser beer can. Three latent

prints identified as belonging to co-defendant Blanton were found on the Budweiser can.

No other prints were found in the car. The officer noted that the temperatures in Memphis

at that time had been extremely hot, making it difficult to lift prints. Other items retrieved

from the vehicle included electrical tape, thirteen 20 gauge shotgun shells, three 12 oz.

Pepsi Colas, one 12-pack of Pepsi, a portable electric air compressor, a Black & Decker

car vacuum, and a brown umbrella. A flashlight exactly like the one taken from the

Crawfords’ residence was also found in the vehicle.

              Curtis Jones, who was a security guard at the Memphis Greyhound bus

station, testified that he worked Tuesdays and Wednesdays at the bus station in June of

1988. The bus station is located in downtown Memphis approximately one mile from the

Memphis Funeral Home. Mr. Jones’ job at the bus station was to ensure that persons who

did not have business at the station were kept out. Periodically, Mr. Jones would walk

around and ask people if they had bus tickets or if they were waiting for someone to arrive.

              Mr. Jones testified that on Tuesday, June 21, between 11 a.m. and 1 p.m.,

three men came into the bus station. Two of the men sat down and began watching

television, one of whom (later identified as appellant Hall) talked to a black man seated

nearby. The third man, who had darker skin and appeared Hispanic, went to use the

telephone. When the men failed to purchase tickets, Mr. Jones approached the two men

seated and asked if they had tickets. The man, whom he identified as co-defendant

Blanton, told him that they would leave as soon as their friend finished using the telephone.

Altogether, the three men were in the station five to ten minutes. Later that same day, the

Memphis police came by the bus station with a photographic line-up of the eight escapees.

Mr. Jones responded that he had seen three men, but they had already left. Later in the



                                             14
week, Mr. Jones spoke with Agent Stout of the T.B.I., and he identified co-defendant

Blanton and appellant Hall from the line-up. Mr. Jones was unable to see the face of the

person who was talking on the phone and could not make a positive identification. In the

courtroom, Mr. Jones identified appellant Hall as one of the men at the bus station.

              Agent Stout also talked with two employees at Blue Movies West, an adult

bookstore and entertainment center, located across the street from the bus station.

Darlene Christof, a dancer at Blue Movies West, testified that on June 21, three scruffy-

looking men came into her booth. Two of the men were white and the other was Hispanic

or Mexican. Ms. Christof told the men that only one was allowed in a booth, so two of the

men left immediately. Ms. Christof then explained the system to the man who remained

in the booth. She identified this man as number five (Quintero) in the photo line-up.

Because he did not have any money, he left. Thirty minutes later, appellant Quintero

returned and deposited four tokens to open the door. However, he did not have enough

money for her to dance. He gave her some silver dollars and tried to sell her a class ring

and a man’s wedding ring.

              After appellant Quintero left her booth, Ms. Christof became scared. She

pretended to go to the front of the store to use the phone. In front of the three men, she

asked the people working if they had heard about the three escapees from the Kentucky

prison, and the men left. Ms. Christof was unable to make an in-court identification.

              Shirley Denise Morrow testified that she worked as a cashier at Blue Movies

West in June of 1988. On the morning of Tuesday, June 21, three men, all white except

for one who appeared Mexican or of mixed decent, came into the bookstore. The men

wanted to trade silver dollars and half dollars for tokens. Ms. Morrow traded some of the

silver dollars and half dollars for them.

              The men then went to the back of the building to see “live girl” shows.

Approximately 15 - 20 minutes later, the men returned to the front of the store, and she

bought some silver dollars for herself. They wanted to sell Ms. Morrow what appeared to

be a class ring for $50. She suggested that they go to a pawn shop, but one of the men

indicated that they could not because they did not have any identification. They then

offered Ms. Morrow $50 to let them stay in the movie house until their ride came to pick



                                            15
them up around 11 p.m. Ms. Morrow did not agree to this. About that time, Ms. Christof

came out from the back and said something to the men. The three men left at that point,

and someone contacted the police.

                  Agent Stout talked with Ms. Morrow on Thursday, June 23, and showed her

the photographic array of the eight escapees. Ms. Morrow identified numbers one

(Blanton), five (Quintero), and six (Hall) as the three men who came into the bookstore.4

Agent Stout took the six silver dollars that the men had sold to Ms. Morrow, and they were

later identified by Mr. Foster as identical to the coins stolen from his residence. Ms.

Morrow also made an in-court identification of both appellants. She testified that either

appellant Hall or co-defendant Blanton had done most of the talking, but that they both

looked to appellant Quintero if they said anything.

                  Lt. Thomas Pryor, who works at the Kentucky State Prison at Eddyville,

testified that he had seen appellant Quintero within a couple of weeks of the escape. He

testified that appellant Quintero’s hair was longer and his moustache came down the

corners of his mouth into a goatee. Lt. Pryor also testified that appellant Quintero had long

sideburns at the time and was not wearing glasses. Lt. Pryor had also seen appellant Hall

within a couple of months of the escape. He testified that appellant Hall’s hair looked the

same except for the length. He had never seen appellant Hall with a beard.

                  Appellant Hall was eventually captured in El Paso, Texas, and co-defendant

Blanton and appellant Quintero were captured in Mexico near El Paso. Barbara Vasser,

appellant Hall's girlfriend at the time, testified that after appellant Hall called her for a third

time, her mother called the Pennsylvania State Police. Ms. Vasser testified that she was

afraid for Hall's safety, so she agreed that if Hall called again, she would set up a place and

time where she could wire him money. Appellant Hall called Ms. Vasser on July 6, and she

agreed to wire him money at the Western Union in El Paso, Texas. The Federal Bureau

of Investigation was notified, and a surveillance was established at the appointed Western

Union. At approximately 2:20 p.m., Hall came into the Western Union in El Paso and was

arrested.




       4
           Interestingly, Ms. Morrow identified co-defendant Blanton as the person of m ixed decent.

                                                     16
               Subsequently, the F.B.I. received an anonymous tip that appellant Quintero

and co-defendant Blanton were staying at a hotel in Juarez, Mexico, just across the border

from El Paso.      On July 10, appellant Quintero and co-defendant Blanton were

apprehended at the hotel by Mexican officials and transported across the international

bridge. F.B.I. agents were waiting at the border check point and took custody of the men.

An old wallet with an imprint of Mr. Foster's driver's license was taken from appellant

Quintero.

               In order to discredit the state’s case, the defense presented Mrs. Crawford’s

testimony that the ham can found at her house with appellant Hall’s fingerprint did not

belong to her and that it had to have been brought from somewhere else. Ben Spencer,

an inmate at Kentucky State Prison at Eddyville, testified that he was a barber at the prison

in June of 1988. He testified that he cut appellant Quintero’s hair a week before the

escape. Appellant Quintero wore his hair off his collar and did not have a beard at that

time. Mr. Spencer also testified that he cut appellant Hall’s hair right before the escape.

Mr. Spencer testified that appellant Hall’s hair was longer at trial than it had been when he

as cutting it. He also testified that appellant Hall could not grow a beard.



               By deposition, Wayne Vester, who visited his parents almost every weekend,

testified that he had never met Mr. Pallay until the Vesters’ bodies were discovered. Mr.

Pallay, accompanied by Mr. McLean, came up to Wayne at the crime scene to express his

condolences.     Wayne testified that he thought it was out of the ordinary since he had

never seen him before. Neither Wayne nor Mr. Allor believed that Mr. Pallay was a close

friend of the Vesters. Wayne also testified that before his father retired, he was known for

carrying cash around with him. Although the Vesters did not move to the Leatherwood

community until after they retired, they had owned a trailer in the area for 30 years.

               In order to impeach Mr. Pallay’s testimony, appellant Hall entered into a

stipulation with the state concerning a statement made by Mr. Pallay to Special Agent Mike

Breedlove, and the trial court allowed counsel for appellant Hall to read it to the jury. The

statement indicated that Mr. Pallay had known appellant Quintero since he was eight years

old.   His last contact with appellant Quintero had been over a year earlier.            They



                                             17
corresponded through letters. In his statement, Pallay said that he called the sheriff’s

department after the escape and told them that appellant Quintero would come back to this

area. Mr. Pallay also told Special Agent Breedlove that appellant Quintero could go to

Jessieville, Arkansas, because he had family there. Mr. Pallay said that appellant Quintero

would be looking for him, but that he had not contacted him at that point. Mr. Pallay also

told Special Agent Breedlove that he was not “taking up for no killer.”

              In rebuttal, the state presented the testimony of James Bruce, who worked

at the Memphis Funeral Home. He testified that the three men had hair around the top of

their collars. He also testified that all three had facial hair, although he did not know

whether it was growth from several days or a beard. He also testified that he thought all

three men had mustaches.

              Based on the foregoing evidence, the jury found each appellant guilty of two

counts of felony-murder, three counts of grand larceny, one count of petit larceny, and

three counts of first-degree burglary.

              At the sentencing phase of the trial, the state presented proof of the

appellants’ prior convictions involving the use or threat of violence. The state showed that

appellant Quintero had been previously convicted in Kentucky of two charges of escape

in the first degree and one charge of first-degree robbery. The state also presented proof

that appellant Hall had been previously convicted of two separate assault in the second

degree charges, wanton endangerment in the first degree, and aiding and abetting in

threatening the life of the President and Vice-President of the United States.

              Finally, the state introduced additional photographs and testimony concerning

Mrs. Vester's body. Mrs. Vester was found lying in her bedroom just outside the bathroom.

The state introduced photographs depicting Mrs. Vester’s body, the amount of blood on

the bathroom floor, and the blood on Mrs. Vester's feet.

              Paul and Josey Quintero, appellant Quintero’s uncle and aunt, testified that

they lived in the Oak Grove, Kentucky - Clarksville, Tennessee area from about 1961 to

1972. Appellant Quintero and his family lived in Oak Grove at that time. They testified that

appellant Quintero’s parents drank constantly and that his father was gone for long periods

of time. Appellant Quintero’s mother also ran around. When Appellant Quintero would



                                            18
come over to Paul and Josey Quintero’s house, he would be hungry for love and affection.

Paul Quintero testified that appellant Quintero was always eager to seek his approval and

never gave him any trouble. At appellant Quintero’s house, his parents were lenient with

the kids, but would beat them when angry or drunk. Moreover, appellant Quintero never

had clothes that fit him, and the other kids at school made fun of him.

              Paul and Josey Quintero testified that they have tried to stay in touch with

appellant Quintero since learning he was in trouble. They testified that appellant Quintero

had been taking refrigeration and air conditioning classes in prison and had gotten his

GED. They believed that appellant Quintero had improved himself and would make

something productive of his life, even if in prison.

              Paul and Josey Quintero’s daughter, Angela Alva, testified that she is six

years older than appellant Quintero, but that they were very close when she lived nearby.

She reiterated the testimony of how appellant Quintero’s parents were always drinking and

partying. She also testified that appellant Quintero hung out with his older brother

Roderick, who was a bad influence. Appellant Quintero was a follower, and Roderick was

aggressive.

              A video deposition was shown of Helen Mimms Johnson, appellant

Quintero’s first grade teacher.     Ms. Johnson testified that appellant Quintero was

mischievous but never mean. He was held back a year and had trouble being attentive in

class. Appellant Quintero was never very clean and always seemed worn out when he

came to school. Ms. Johnson never met appellant Quintero’s parents because they never

came to any parent-teacher meetings.

              Finally, Angela Holland and her 15-year-old son, Roderick Kent Quintero II,

testified. Ms. Holland testified that she had been married to appellant Quintero’s brother

for about three years. Although they have not stayed in contact with her ex-husband, she

and her son have stayed in touch with appellant Quintero over the years. Both testified

that appellant Quintero has been influential in helping his nephew stay out of trouble.

              Robert Hall, appellant Hall’s oldest brother, testified. Robert, currently a

prison minister, testified that appellant Hall was born in Paducah, Kentucky. Their parents

divorced when appellant Hall was two years old. Their father was gone for extended



                                             19
periods of time because he worked on a barge. Their mother died of throat cancer when

appellant Hall was four. After his mother’s death, appellant Hall went to live with his father

and step-mother, who was addicted to codeine and to heroine at one time. Robert testified

that the four children were never disciplined or taught right from wrong but would

sometimes be beaten for getting in trouble.

              Appellant Hall started getting in trouble when he was in grade school. In his

pre-teens, he started drinking, and started taking drugs in his early twenties. Robert

testified that appellant Hall was a follower.

              In 1982, appellant Hall was paroled to Pennsylvania to live with Robert Hall

and his wife, Ester. Appellant Hall worked with Robert at a tire shop and went to church

with Robert and Ester. When appellant Hall turned to God, there was a big change in his

life. Appellant Hall stayed with Robert and Ester for eight months, but after appellant Hall

went to live in a trailer near where he worked, he started drinking and eventually returned

to Kentucky. The last time Robert and Ester saw appellant Hall was at his step-mother’s

funeral in 1987; however, they talk to appellant Hall on the phone weekly.

              Barbara Vasser met appellant Hall when he came to live with his brother.

She also testified about the change in his life after accepting Christ. She and appellant

Hall were engaged, but never set a date because Ms. Vasser was only 17 years old at the

time. Ms. Vasser testified that she and appellant Hall were friends off and on between

1982 and 1988. After his recapture, Ms. Vasser did not have any contact with appellant

Hall. She turned appellant Hall in because she was afraid he would get hurt.

              Dr. Kenneth Anchor, an associate professor of psychology at Vanderbilt and

a clinical psychologist, testified that he prepared a psychological evaluation of appellant

Hall on August 17, 1991. He testified as to the background information that appellant Hall

gave him during the interview. Appellant Hall grew up in Paducah. His formal education

ended after the ninth grade, but he earned his GED in prison. Appellant Hall began using

drugs and alcohol at age 11, and he was addicted to Valium by age 14. He was placed in

juvenile detention at various times and was sent to a youth development center. As a

young adult, appellant Hall worked different jobs. However, since the age of 17, he has

mostly been in and out of prison. Appellant Hall told Dr. Anchor that he had experienced



                                                20
two head injuries. He fell off a porch as a baby, and at 14, he was struck in the head with

a baseball bat.

              Dr. Anchor testified that appellant Hall was cooperative and responsive

during the interview. Appellant Hall did not offer any excuses or try to blame others. There

was no indication of malingering. Moreover, appellant Hall was enthusiastic about his

plans to pursue college courses in computers and data processing.

              Appellant Hall scored a 99 on his I.Q. test, putting him in the 48 percentile.

Dr. Anchor testified that although appellant Hall has a reasonable amount of intelligence,

he has some difficulties using it. Hall experiences cognitive interference which is frequently

seen in people who have done a lot of drinking and habitually used drugs. Dr. Anchor

found Hall’s judgment, reasoning, and problem solving skills to be unstable. Dr. Anchor

found that this was consistent with one who has had a head injury and a history of

substance or polysubstance (use of more than one substance) abuse.

              Based on testing and interviewing appellant Hall, Dr. Anchor concluded that

appellant Hall is seriously maladjusted and suffers from organic personality syndrome.

Persons with similar test profiles have a deep-seated sense of worthlessness and

inferiority, and appellant Hall feels a deep sense of shame, embarrassment, and

humiliation for many of his past actions.          It was Dr. Anchor’s opinion that Hall’s

psychological maladjustment could be effectively treated with counseling or psycho-

therapy. At the time of trial, Dr. Anchor stated that Hall did not present a danger either to

himself or to others in a prison setting. He felt that the prognosis was good if appellant Hall

remained free of future substance abuse. He also felt there were prospects for satisfactory

social, educational, and vocational functioning and adjustment.

              In rebuttal, the state presented the testimony of Dr. Samuel Craddock, a

clinical psychologist at Middle Tennessee Mental Heath Institute, who also interviewed

appellant Hall but did not perform any tests. Based on his interview with appellant Hall and

his review of appellant Hall’s records, Dr. Craddock disagreed with Dr. Anchor as to the

degree of danger appellant Hall poses. He also testified that he had not seen any data to

support a finding that appellant Hall had an organic personality syndrome.




                                              21
                  Based on this proof, the jury sentenced the appellants to death for the murder

of Myrtle Vester and to life imprisonment for the murder of Buford Vester.



                                  SUFFICIENCY OF THE EVIDENCE5

                  The appellants contend that the evidence did not support any of the multiple

convictions. They argue that had they been tried on each charge individually, they would

have been acquitted of all charges. The state submits that while the evidence presented

in this case was entirely circumstantial, given the remote location of the victimized

community and the manner in which the appellants acted, it proved beyond a reasonable

doubt the commission of each crime. We find that the evidence is sufficient to support the

verdicts.

                  A guilty verdict, approved by the trial judge, accredits the testimony of the

witnesses for the state and resolves any conflicts in favor of the state's theory. State v.

Hatchett, 560 S.W.2d 627, 630 (Tenn. 1978). On appeal, the state is entitled to the

strongest legitimate view of the evidence and to all reasonable inferences which might be

drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 836 (Tenn. 1978). When the

sufficiency of the evidence is challenged, the relevant question is whether, after a

consideration of the evidence in the light most favorable to the state, a rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); State v. Williams, 657
S.W.2d 405, 410 (Tenn. 1983), cert. denied, 465 U.S. 1073, 104 S. Ct. 1429, 79 L. Ed. 2d
753 (1984); Tenn. R. App. P. 13(e).

                  A crime may be established by direct evidence, circumstantial evidence, or

a combination of the two. State v. Tharpe, 726 S.W.2d 896, 899-900 (Tenn. 1987).

Before an accused may be convicted of a criminal offense based upon circumstantial

evidence, the facts and the circumstances "must be so strong and cogent as to exclude

every other reasonable hypothesis save the guilt of the defendant, and that beyond a

reasonable doubt." State v. Crawford, 225 Tenn. (3 Pack) 478, 482, 470 S.W.2d 610, 612



         5
          W hile appellant Hall challenges the trial court’s failure to dism iss the charges as the thirteenth juror,
this issue has been waived by his failure to cite any authority in support of his argum ents as required by Tenn.
R. App. P. 27(a)(7) and Tenn. Ct. Crim . App. R. 10(b).

                                                        22
(1971). "A web of guilt must be woven around the defendant from which he cannot escape

and from which facts and circumstances the jury could draw no other reasonable inference

save the guilt of the defendant beyond a reasonable doubt." Id. at 484, 470 S.W.2d at

613.

                  While the appellants were charged as principals on all counts, the jury was

charged on aiding and abetting. State v. Hensley, 656 S.W.2d 410, 413 (Tenn. Crim. App.

1983). Under the pre-1989 Code, one could be considered an aider and abettor if one

advised, counseled, procured, or engaged another to commit a crime. Flippen v. State,

211 Tenn. (15 McCanless) 507, 514, 365 S.W.2d 895, 899 (1963). A particular act or even

physical participation in the commission of the crime is not necessary. The appellant need

only to have been "constructively" present. State v. McBee, 644 S.W.2d 425, 428-30

(Tenn. Crim. App. 1982); State v. Lequire, 634 S.W.2d 608, 613 (Tenn. Crim. App. 1981).

                  Even if the evidence is circumstantial, there must be proof that the aider and

abettor associated himself with the venture, acted with the knowledge that an offense was

to be committed, and shared the principal's criminal intent. Hembree v. State, 546 S.W.2d
235, 239 (Tenn. Crim. App. 1976). Intent may be inferred from the circumstances

surrounding the crime. Presley v. State, 161 Tenn. (8 Smith) 310, 315-17, 30 S.W.2d 231,

233 (1930). While mere presence is not sufficient to conclude that a defendant aided and

abetted in a crime, presence, companionship, and conduct before and after the criminal

event are all proper considerations. State v. McBee, 644 S.W.2d 425, 428.

                  In short, the state's theory in this case was that these crimes were inextricably

intertwined. The evidence showed that all of the burglaries occurred within a 2-mile radius

and were committed between June 16 and June 21, 1988. Two knives taken from the

Cherry residence were found at the Foster residence. Three knives from the Cherry

residence were never recovered. At the Harris residence (next door to the Cherrys’),

phone calls were made within that time period to appellant Hall’s former girlfriend in

Pennsylvania and to a Bryan Quintero in Texas.6 At the Crawford residence, appellant

Hall’s fingerprint was found on a ham can that was sitting on the table. Other items from

the Crawfords’ house were connected to the appellants at the Vester crime scene.


       6
           Zackery Pallay testified at trial that appellant Quintero had a younger brother nam ed Bryan.

                                                      23
              Moreover, at the Foster residence, appellant Quintero’s fingerprints were

found on a Federal 12 gauge shotgun shell box, and his palm print was found on the barrel

of a 12 gauge sawed-off shotgun. Appellant Hall’s fingerprint was found on a Diet Pepsi

can at Mr. Foster’s house. At the Vester residence, ammunition similar to that taken from

the Foster residence was found, including three live Federal 20 gauge shotgun shells and

one casing. Pellets and shot wads removed from the residence and the victims' bodies

were also consistent with the ammunition stolen from the Foster residence. Although not

recovered, Mr. Foster testified that a .30-30 caliber rifle was stolen from his house. There

was testimony that one of Mrs. Vester’s gunshot wounds was consistent with having come

from such a weapon. Also, a glove, belonging to (and positively identified by) Mrs.

Crawford, was found outside the Vesters’ front window.

              The proof also connected the appellants to the Vesters' 1985 maroon Pontiac

Bonneville which was later recovered in Memphis. In the car, the police found a sawed-off

20 gauge shotgun, which was positively identified by Mr. Foster. T.B.I. Agent Don Carmon

identified this shotgun as having fired the spent 20 gauge shotgun shell found outside Mr.

Vester’s bedroom window. The Crawfords also testified that the flashlight found in the

vehicle was exactly like the one taken from their home. Finally, three eyewitnesses saw

similar looking men get out of the Vesters’ vehicle at the Memphis Funeral Home. Then,

an eyewitness placed appellant Quintero in Memphis at the time the Vesters' vehicle was

abandoned. Two eyewitnesses also placed appellant Hall in Memphis at that time.

              Based on the evidence in the record, albeit circumstantial, we find that a

rational jury could have found the evidence sufficient to support the appellants’ multiple

convictions with one exception.     We find that the evidence does not support dual

convictions dealing with the larcenies of personal property belonging to the Vesters. The

record does not indicate that the larcenies occurred at separate times, and, thus, the

appellants’ petit larceny counts for property taken from the Vesters must be merged with

the grand larceny counts for the vehicle taken from the Vesters. See Greer v. State, 539
S.W.2d 855, 858 (Tenn. Crim. App. 1976).



                               EXCLUSION OF JURORS



                                            24
                 The appellants argue that the trial court incorrectly excused potential jurors

because of their inability to impose the death penalty based on their religious beliefs.7

Specifically, the appellants claim that the trial court’s dismissal of these potential jurors

constituted a religious test in violation of Article I, § 4 of the Tennessee Constitution, which

states that “no political or religious test, other than an oath to support the Constitution of

the United States and this State, shall ever be required as a qualification to any officer or

public trust under this State.” The appellants also claim that the excusing of these jurors

violated the juror’s right to serve on a jury as guaranteed by Article I, § 3 of the Tennessee

Constitution, which states that “no human authority can, in any case whatever, control or

interfere with the rights of conscience.”

                 The trial court’s findings on this issue are to be given a presumption of

correctness. State v. Harris, 839 S.W.2d 54, 64 (Tenn. 1992), cert. denied, 507 U.S. 954,

113 S. Ct. 1368, 122 L. Ed. 2d 746 (1993). Therefore, the burden rests on the appellants

to establish by convincing evidence that the trial court’s determination was erroneous. Id.

Here, we find that the trial court properly excluded those jurors who indicated they would

be unable to follow the law during the sentencing phase. The appellants have not shown,

nor does the record reflect, that the trial court abused its discretion in excluding these

jurors.

                 In determining whether to exclude a juror, the trial court must decide whether

a prospective juror may be excluded for cause because of his or her views on capital

punishment when those views would “prevent or substantially impair the performance of

his duties as a juror in accordance with his instructions and his oath.” Wainwright v. Witt,

469 U.S. 412, 424, 105 S. Ct. 844, 852, 83 L. Ed. 2d 841 (1985) (quoting Adams v. Texas,

448 U.S. 38, 45, 100 S. Ct. 2521, 2526, 65 L. Ed. 2d 581 (1980)). The trial court may

permissively excuse jurors in capital cases “because their views on capital punishment

render[ed} them unable to follow the law as given to them by the court and to perform their




          7
          The following jurors were challenged and excused: Patricia Matthews, Juanita Cannon, Mickie Miller,
Clyde E. Capps, Gerald Bowker, W ayne Purcell, Gladys Hooper, J. B. Bradberry, Martha Beasley, Charles
Daniel, Barry Bronson, Carol Cochran, David E. Buchanan, Herschel Ross, Clarence Hum phrey, and Carl
Brazzle. The record reflects that while som e of the excluded jurors indicated there were other considerations
in refusing to im pose the death penalty, all adm itted that religious beliefs played a part in their decision.

                                                     25
duties as jurors in accord with their oaths.” State v. Bobo, 727 S.W.2d 945, 949 (Tenn.),

cert. denied, 484 U.S. 872, 108 S. Ct. 204, 98 L. Ed. 2d 155 (1987).

              In Bobo, our Supreme Court specifically held that just because a prospective

juror’s “views on capital punishment may have had a religious foundation does not

necessarily transform the tests mandated by the United States Supreme Court in

Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770, 20 L. Ed. 2d 776 (1968), and

Wainwright v. Witt, supra, into religious tests for the purposes of the Tennessee

Constitution.” 727 S.W.2d at 949. Similarly, in State v. Jones, 789 S.W.2d 545 (Tenn.),

cert. denied, 498 U.S. 908, 111 S. Ct. 280, 112 L. Ed. 2d 234 (1990), our Supreme Court

held that the dismissal of prospective jurors who could not impose the death penalty

because of their religious beliefs does not constitute an impermissible religious test

because their views on capital punishment rendered them unable to follow the law as given

to them by the court and to perform their duties as jurors in accord with their oath. Id. at

547. Finally, in State v. Johnson, 762 S.W.2d 110 (Tenn. 1988), cert. denied, 489 U.S.
1091, 109 S. Ct. 1559, 103 L. Ed. 2d 862 (1989), our Supreme Court held that potential

jurors who admitted they could not impose the death penalty could be permissively

excused because their views would prevent them from applying the law concerning the

death penalty. Id. at 114.

              Because it is undisputed that the challenged jurors each stated that they

could never impose the death penalty, these potential jurors would not have been able to

render an unbiased decision. Therefore, the trial court correctly excused these jurors. This

issue is without merit.



          ADMINISTRATION OF OATH TO LESS THAN TWELVE JURORS

              The appellants argue that the trial court abused its discretion by removing a

juror who refused to take the oath when it was administered and by replacing that juror with

the first alternate. The appellants contend that the swearing-in of eleven rather than twelve

jurors violated T.C.A. § 40-18-106 and that the trial court’s removal of the juror because

she did not say the oath nor wanted to serve on the jury was an arbitrary discharge of a

duly selected juror. In addition, appellant Quintero claims that the seating of the first



                                             26
alternate by the trial court denied him the right to exercise his remaining peremptory

challenges. We disagree.

              On November 7, 1991, after voir dire examination, a jury of twelve individuals

and two alternates was selected by the parties. At the conclusion of this process, defense

counsel requested that the twelve jurors be sworn in, but the trial court refused to do so.

The next day, a third alternate was selected, and the twelve jurors and three alternates

were sworn in. The trial court then questioned one of the jurors because she did not

acknowledge the oath when it was administered. The juror stated that she would be more

sympathetic to the witnesses who had “lost somebody at the hand of someone else” rather

than towards the appellants. The trial court subsequently concluded that the juror did not

want to serve.

              When the trial court asked counsel for suggestions, counsel for appellant

Quintero requested that jury selection be reopened since he had three preemptory

challenges left. Counsel for appellant Hall and the state recommended that the first

alternate be placed on the jury. Counsel for appellant Quintero again objected, and

counsel for appellant Hall joined in the objection. The trial court removed the juror and

replaced her with the first alternate.

              Although we find this issue to be without merit, we first note that any

complaint as to the trial court’s actions in this matter has been waived by appellant Hall,

who initially recommended the taken course of action. A party responsible for an error

cannot seek relief from the recommended course of action on appeal. See Tenn. R. App.

P. 36(a).

              T.C.A. § 40-18-106 states that “[i]n impaneling a jury for the trial of any

felony, the court shall not swear any of the jurors until the whole number are selected for

a jury.” Under the statute, all twelve jurors must be selected at the time that the jurors are

sworn in. Here, twelve jurors were selected and sworn in, however, one juror refused to

take the oath.

              In Tennessee, the trial court has wide discretion in examining prospective

jurors and ruling on their qualifications. State v. Howell, 868 S.W.2d 238, 248 (Tenn.

1993), cert. denied, 510 U.S. 1215, 114 S. Ct. 1339, 127 L. Ed. 2d 687 (1994). It is also



                                             27
within the discretion of the trial judge to seat an alternate who had been selected by the

parties when a regular juror must be removed. Tenn. R. Crim. P. 24(e)(1); State v.

Millbrooks, 819 S.W.2d 441, 445 (Tenn. Crim. App. 1991). Under the circumstances of

this case, we find that the trial court did not abuse its discretion in removing the juror and

filling the opening with the first alternate, especially since the juror was excused in part

because of her admitted bias against the appellants. Moreover, the appellants have failed

to show that the actual jury was impartial, making any potential error harmless.



                                          VENUE

              Appellant Quintero contends that the trial court’s order changing venue the

second time, from Cheatham County to Humphreys County, was in violation of Article I, § 9

of the Tennessee Constitution and of Tenn. R. Crim. P. 21. Specifically, appellant Quintero

argues that he did not consent to the change of venue, and even if this Court determines

that he acquiesced in the change, there was no finding by the trial court that there existed

undue excitement within Cheatham County to justify the removal of this case. Moreover,

appellant Quintero submits that Humphreys County is not the nearest county in the judicial

district in which the prosecution was pending, as required by Tenn. R. Crim. P. 21(c).

              All of the alleged crimes occurred in Stewart County where presentments

were brought against the appellants and co-defendant Blanton. Pursuant to Tenn. R. Crim.

P. 21, motions, supported by affidavits, were filed by the appellants, and the trial court

changed venue to Cheatham County. Subsequently, the trial court severed co-defendant

Blanton’s trial from that of the appellants.      After co-defendant Blanton was tried in

Cheatham County, the appellants filed motions for change of venue, however, the motions

were not supported by affidavits. At a hearing on the motions, the state opposed the

motions because there were no supporting affidavits as required by Rule 21(b). Although

Appellant Quintero withdrew his motion at that time, appellant Hall did not. There was

some discussion of the issue, and counsel for appellant Quintero made the following

statement concerning Cheatham County:

       Your Honor, I concur with that. If the General wants to try it here, we can
       spend a month trying to get a jury here. The General knows, as well as
       everybody else knows, we can’t get a jury here. But if the General wants to
       try it, that’s fine with us.

                                             28
After further discussion, the issue was reserved until the end of the hearing. Under the

impression that he had withdrawn his motion for change of venue, counsel for appellant

Quintero left the courtroom as counsel for appellant Hall argued his motion for change of

venue. Counsel was called back into the courtroom, and the issue was again discussed.

Abruptly during the hearing, the trial court changed venue to Humphreys County. The trial

court stated “I’m just going to do it. If I’m in error, I’m in error.” Appellant Quintero did not

make any objections at that time.

              Subsequently, an order was entered by the trial court allowing appellant

Quintero to withdraw his motion for a change of venue and finding that the motion was of

no effect. That same day, appellant Quintero filed a motion requesting that the trial be

prosecuted in Stewart County, where the alleged offenses were committed. Appellant

Quintero also filed a motion objecting to the change of venue to Humphreys County. A

motion hearing was held that day, and the trial court upheld its earlier decision to change

venue to Humphreys County.

              After the trial was completed, the court entered an order denying appellant

Quintero’s motions. The order stated in part:

               Upon consideration of all matters presented and argument of counsel
       for the defendant and the State, the Court finds that the defendant’s Motion
       is not well taken. The Court finds that this defendant filed for and was
       granted a change of venue on or about January 14, 1991, that venue was
       moved to Cheatham County, Tennessee, and that the defendant filed an
       additional request objecting to that venue and that the Court considering all
       matters presented moved the venue of this case to Humphreys County,
       Tennessee, on August 30, 1991. The Court would further note and find that
       counsel for the defendant has attempted to withdraw the defendant’s request
       for a change of venue which was denied by the Court on August 30, 1991.
       An order was previously entered in this Court on the 7th day of Oct., 1991,
       which was signed by the Court in error. That Order as it appears in Minute
       Book 92, page 304, is void.

              Rule 21(a) provides that "[i]n all criminal prosecutions the venue may be

changed upon motion of the defendant, or upon the court's own motion with the consent

of the defendant, if it appears to the court that, due to undue excitement against the

defendant in the county where the offense was committed or any other cause, a fair trial

probably could not be had." Venue is jurisdictional in Tennessee. An accused has the

right to be tried in the county in which the crime has been committed. See Article 1, § 9

of the Tennessee Constitution.



                                               29
                  After reviewing the record, we find that appellant Quintero waived any

constitutional or procedural complaint as to venue. Initially, appellant Quintero failed to

contemporaneously object to the trial court’s ruling.                  See Tenn. R. App. P. 36(a).

Moreover, while appellant Quintero withdrew, or attempted to withdraw his motion for

change of venue from Cheatham County, he did not make any objection to the trial court’s

ruling until he subsequently filed a motion approximately one month later. It also appears

that appellant Quintero waived any constitutional argument on this issue when he made

his initial request that venue be changed from Stewart County.

                  In State v. Nichols, 877 S.W.2d 722 (Tenn. 1994), the appellant filed a

pretrial motion for change of venue. The trial court granted the motion and moved the trial

to another county, over the appellant’s objection, for the limited purpose of selecting an

unbiased jury. Once the jury was selected, the trial was transferred back to the original

county. The appellant then raised this issue on appeal, characterizing it as “two changes

of venue.” Id. at 727. In reviewing the appellant’s claim, the Supreme Court held:

       Our Tennessee Constitution obviously reflects similar concerns and values.
       The dispositive question here is whether the defendant waived his rights
       under Article I, § 9, as to both venue and vicinage when he moved for a
       change of venue. We conclude that the change of venue motion constitutes
       a waiver of Article I, § 9, rights. Accordingly, unless the defendant is
       prejudiced, the administration of justice harmed, or the trial court abuses its
       discretion, no reversible error occurs when a trial court judge employs the
       unorthodox procedure used in this case in response to a defendant's motion
       for a change of venue.

Id. at 728.

                  Based on this holding, appellant Quintero waived any constitutional complaint

to the second change of venue. Moreover, the record does not reflect that appellant

Quintero was prejudiced, that the administration of justice was harmed, or that the trial

court abused its discretion. Here, both appellants admitted at the hearing on the change

of venue from Cheatham County that they would not be able to pick an unbiased jury after

co-defendant Blanton had been tried in that county.

                  Finally, appellant Quintero does not have a claim under Rule 21, which only

confers procedural rights upon a defendant. In State v. Smith, 906 S.W.2d 6 (Tenn. Crim.

App. 1995),8 this Court held that when venue was changed to a different county, the


       8
           In Sm ith, the appellant was granted an extraordinary appeal pursuant to Tenn. R. App. P. 10.

                                                     30
appellant was entitled to protections similar to those he had in the original county under

Rule 21. Id. at 10. The Court determined that on remand for resentencing, the trial court

erred in granting a motion for change of venue over the objection of the appellant. Basing

its decision on Rule 21, the Court stated:

       [R]egardless of whether the defendant or the trial court, with the defendant's
       consent, moves for a change of venue, the threshold determination to be
       made is whether, in fact, cause exists to conclude that a fair trial probably
       cannot be had. Rule 21 contemplates that such a showing be made of
       record. See, e.g., Rule 21(a) and (b).

Id.

              Unlike in Smith, appellant Quintero waived any rights under Rule 21 by

waiting to raise this issue now. Accordingly, while appellant Quintero may have been able

to raise a claim under Rule 21 if he had pursued an interlocutory or extraordinary appeal

pursuant to Tenn. R. App. P. 9 or 10, such is not available to appellant Quintero at this

juncture. Moreover, by statements made to the trial court by appellant Quintero’s counsel,

it was clear that a fair trial could not have been had in Cheatham County. See Smith, 906

S.W.2d at 10. Finding that any constitutional or procedural claim has been waived, we

affirm the trial court’s decision to remove the case from Cheatham County.



                        CONSOLIDATION OF PRESENTMENTS

              The appellants contend that the trial court erred in granting the state’s pre-

trial motion to consolidate the presentments in this case pursuant to Tenn. R. Crim. P. 8(b).

Specifically, the appellants assert that the evidence does not support a finding of a

common scheme or plan and, furthermore, that the evidence of all of the cases on trial

would not have been admissible upon the trial of all the others.

              Under Tenn. R. Crim. P. 13(a), a “court may order consolidation of two or

more indictments, presentments, or informations for trial if the offenses and all appellants

could have been joined in a single indictment, presentment, or information pursuant to Rule

8.” Tenn. R. Crim. P. 8(b) provides:

       Two or more offenses may be joined in the same indictment, presentment,
       or information, with each offense stated in a separate count, or consolidated
       pursuant to Rule 13 if the offenses constitute parts of a common scheme or
       plan or if they are of the same or similar character.




                                             31
              Based on the facts and on argument of counsel, the trial court granted the

state’s motion to consolidate the presentments in this case. Subsequently, several motions

to sever were filed by the appellants and denied by the trial court.

              The decision to consolidate separate indictments is a procedural matter

which is within the discretion of the trial court. McCook v. State, 555 S.W.2d 411, 412

(Tenn. Crim. App.1977). Having consolidated the offenses pursuant to Rule 8(b), the

appropriate standard for evaluating whether a severance should be granted is Rule

14(b)(1). The appellants have a right to severance "unless the offenses are part of a

common scheme or plan and the evidence of one would be admissible upon the trial of the

others." Tenn. R. Crim. P. 14(b)(1). Both portions of the rule must be satisfied to avoid

severance: there must be a common scheme or plan and the evidence of one offense

must be admissible at the trial of the others.

              In determining whether or not to grant a severance, the trial court must look

at "the facts and circumstances involved in the various crimes that are charged." State v.

Morris, 788 S.W.2d 820, 822 (Tenn. Crim. App. 1990). The decision to grant a severance

is left to the sound discretion of the trial court, State v. Furlough, 797 S.W.2d 631, 642

(Tenn. Crim. App. 1990), and will not be disturbed unless the defendant is unfairly or

unduly prejudiced. See Woodruff v. State, 164 Tenn. (11 Smith) 530, 539, 51 S.W.2d
843, 845 (1932); State v. Wiseman, 643 S.W.2d 354, 362 (Tenn. Crim. App. 1982). It is

the responsibility of the defendant to show that he was clearly prejudiced by the trial court's

refusal to sever the offenses. See State v. Hodgkinson, 778 S.W.2d 54, 61 (Tenn. Crim.

App. 1989).

              Common scheme or plan encompasses groups or sequences of crimes

committed in order to achieve a common ultimate goal or purpose as well as crimes which

occur within a single criminal action. State v. Hallock, 875 S.W.2d 285, 290 (Tenn. Crim.

App. 1993). In the present case, the various crimes and the sequence of their occurrence

were part of a greater plan to leave the country and to avoid capture by the Kentucky

authorities; thus, establishing the first prong under Rule 14(b). All of the crimes for which

the appellants were charged occurred in the Leatherwood community of Stewart County

within less than a week. Key pieces of evidence found at the murder scene and in the



                                              32
Vesters' stolen car linked the appellants to the burglaries and thefts from the Cherry,

Foster, and Vester residences; and evidence of the burglaries and thefts from the Foster,

Cherry, and Vester residences aided in establishing the appellants’ opportunity, motive,

and intent to kill the Vesters. Further, evidence of the uncharged crimes at the McMinn,

Harris, and Crawford residences helped to establish the appellants’ common scheme to

escape from the Kentucky authorities. See State v. Wooden, 658 S.W.2d 553, 558 (Tenn.

Crim. App. 1983).

              Moreover, we find that the second prong has been met. In making this

determination, we have looked to the Tennessee Rules of Evidence; specifically, Rule

404(b). See State v. Hallock, 875 S.W.2d at 290-92. The "admission of evidence of other

crimes which tends to show a common scheme or plan is proper to show identity, guilty

knowledge, intent, motive, to rebut a defense of mistake or accident, or to establish some

other relevant issue." Id. at 92. There is no doubt that in this case, the proof of each

offense was inextricably connected with the evidence of the other offenses. In such cases,

the Supreme Court has held that the denial of a motion to sever the offenses is not error.

See State v. Shepherd, 902 S.W.2d 895, 903-904 (Tenn. 1995). This issue is without

merit.



                     INTRODUCTION OF TELEPHONE RECORDS

              At trial, an AT&T telephone bill was introduced into evidence through Thomas

Harris.   He testified that the bill reflected phone calls made from his trailer in the

Leatherwood area on June 19, 1988. The bill itself showed that three long distance calls

were made to a phone number in Springtown, Texas. Mr. Harris testified that he did not

place the calls. Later, Jerry Henderson, the records custodian for GTE telephone company

in Dallas, Texas, testified that the phone number had been listed in the name of Bryan

Quintero at the time of the calls.

              Appellant Quintero argues that the initial recitation from Mr. Harris’ AT&T

telephone bill was hearsay and constituted a violation of his Sixth Amendment right to

confront witnesses. He further argues that the evidence did not bear its own indicia of




                                           33
reliability, and therefore the state was required to secure the presence of the custodian of

records for AT&T. We disagree.

              In State v. Meeks, 867 S.W.2d 361 (Tenn. Crim. App. 1993), this Court held

that computer generated records are not hearsay:

       The role that the hearsay rule plays in limiting the fact finder's consideration
       to reliable evidence received from witnesses who are under oath and subject
       to cross-examination has no application to the computer generated record
       in this case. Instead, the admissibility of the computer tracing system record
       should be measured by the reliability of the system, itself, relative to its
       proper functioning and accuracy. See, e.g., Penny v. Commonwealth, 6
       Va.App. 494, 370 S.E.2d 314, 316-317 (1988); People v. Holowko, 109 Ill. 2d
187, 93 Ill. Dec. 344, 346, 486 N.E.2d 877, 879 (1985). In this case, the
       record reflects that persons with special knowledge about the operation of
       the computer system gave evidence about the accuracy and reliability of the
       computer tracing so as to justify the admission of the computer printouts.
       The rule against hearsay is not implicated.

Id. at 376. In Meeks, persons with special knowledge about the operation of the computer

system testified as to the system’s accuracy and reliability. Here, the state did not present

the testimony of an AT&T records custodian, but there was testimony from Mr. Henderson,

an employee from the Texas phone company. He testified that AT&T’s billing system is

highly reliable and that all local phone companies doing business with AT&T have the

exact same billing system. Mr. Henderson testified extensively, and we find that his

testimony was sufficient to confirm the reliability of the telephone bill under Meeks.



                             TESTIMONY OF PRIOR CRIMES

              Appellant Quintero argues that the trial court erred by failing to grant a mistrial

after Zackery Pallay testified that he and Quintero had “done the armed robbery together.”

He contends that due to the similarities of the crime of armed robbery and the charges in

this case, the mention of the armed robbery was devastating. We hold that the trial court

properly denied appellant Quintero’s request for a mistrial.

              At a jury-out hearing, the trial court made the following ruling concerning the

testimony of Mr. Pallay, a witness for the prosecution:

               All right. Gentlemen, I’m going to rule that this witness is not to testify
       about the armed robbery conviction and the reason being is this, let me go
       back a little bit. He has known Mr. Quintero since they were youngsters. He
       will testify that he was -- I’m sure the reason of this evidence that him and his
       father used to set up trailers in the Leatherwood area, Mr. Quintero and his
       father, so that puts Mr. Quintero familiar with the Leatherwood area, so that
       cuts down on the probative value of what else you’re trying to get to.

                                               34
                That is, that you can prove by this testimony that Mr. Quintero was
         familiar with the Leatherwood area, so that cuts down on that probative value
         of what was even said later on when they were in prison, number one. And
         number two, is the prejudicial effect certainly in that case then would
         outweigh the probative value, so do not state that they were in prison, period.

                Shortly into his testimony, Mr. Pallay stated that he and appellant Quintero

had been close friends “[u]p until the time we done the armed robbery together.” The trial

court, sua sponte, instructed the jury to “strike that last statement, disregard that

completely.” A jury-out hearing was then held where appellant Quintero requested a

mistrial, which the trial court denied.

                Whether to grant a mistrial lies in the discretion of the trial judge. State v.

Adkins, 786 S.W.2d 642, 644 (Tenn. 1990). A mistrial should be declared in a criminal

case only in the event of a "manifest necessity" that requires such action. State v.

Millbrooks, 819 S.W.2d 441, 443 (Tenn. Crim. App. 1991). The trial court's determination

will not be overturned on appeal unless it is shown that the trial court abused its discretion.

State v. Adkins, 786 S.W.2d 642, 644; see State v. Mounce, 859 S.W.2d 319, 322 (Tenn.

1993).

                In the present case, the jury was already aware that appellant Quintero was

an escaped convict. Moreover, Sheriff Hicks had already testified that appellant Quintero

and Mr. Pallay had served time together at Eddyville. While this testimony came out when

counsel for appellant Hall was cross-examining Sheriff Hicks, there was no objection by

appellant Quintero. More importantly, the trial court gave a curative instruction which the

jury is presumed to have followed. Frazier v. State, 566 S.W.2d 545, 551 (Tenn. Crim.

App. 1977). While Mr. Pallay should not have testified that he and appellant Quintero had

previously committed an armed robbery together, we do not find that the statement, by

itself, required the trial court to grant a mistrial.




                                                35
                              IMPEACHMENT OF WITNESS

              The appellants contend that the trial court erred by not allowing them to

impeach the testimony of the state’s witness, Mr. Pallay, after they learned that he had

committed perjury during the jury-out hearing. Specifically, they contend that the trial court

erred by not allowing them to present testimony and certified copies of warrants issued

against the witness. The appellants further argue that it was prosecutorial misconduct for

the prosecutor to neglect to bring it to the attention of the trial court when he was aware of

the misrepresentation. Accordingly, the appellants request a new trial.

              The questioned jury-out testimony was as follows:

       Q.     Mr. Pallay, do you have any convictions other than armed

              robbery?

       A.     Other than an armed robbery, bad check law, that would be
              about it, that’s all I can recall.

       Q.     Would that be felonies or misdemeanors?

       A.     It was all settled out of court.

       Q.     When did those occur?

       A.     Back when I was eighteen years old, eighteen and nineteen
              years old.

THE COURT:           No, I’m not going to let you do that now. That
                     wasn’t in. Anything since the armed robbery
                     conviction?

       A.     No, sir, not to my recall.

THE COURT:           All right.

       Q.     Have you had any arrests since you were released?

       A.     I can’t recall if I have or not. I can’t recall. I’m sorry, you know.

       Q.     That’s fair enough, I suppose. One thing let me clarify a little
              bit, were you ever violated for parole or anything, had to go
              back in and do more time, then paroled again?

       A.     No, sir. The day I was released from parole, I have been clean
              since except for one time I was over at a person’s house which
              he was busted for marijuana. I was not charged in anything on
              that charge in Jackson, Tennessee.

When the jury returned, Mr. Pallay testified on direct that he had previously been convicted

of armed robbery.




                                                 36
              Later in the proceedings, Sheriff Ronnie Toungette testified at a jury-out

hearing that he was in the courtroom when Mr. Pallay testified. Sheriff Toungette testified

that when he heard Mr. Pallay’s testimony, he realized that he had previously arrested Mr.

Pallay, so he checked some records at his office. The appellants sought to introduce three

certified copies of arrest warrants, including one for perjury. During argument on this

matter, the prosecutor stated:

       I was aware of this circumstance and would have -- and if Counsel had gone
       into it, we would have -- and the Court had allowed him, we would have given
       the opportunity to explain. The witness told me about some run-in that he
       had on misdemeanor charges here in Humphreys’ County Court. But, when
       -- he wasn’t questioned about it and there wasn’t no requirement for me to
       do that. But it’s just improper, it’s collateral. The witness was never given
       an opportunity -- he was never asked about it.

The trial court did not allow the appellants to present the warrants or the testimony of

Sheriff Toungette to the jury. The appellants were given the opportunity to subpoena Mr.

Pallay, but he was never recalled.

              When Mr. Pallay testified that “I have been clean” since the day he was

released from parole, he clearly testified falsely. Moreover, the prosecutor stated during

the discussion of this matter that Mr. Pallay had told him about some prior “run-ins,”

indicating that Mr. Pallay did in fact recall the subsequent arrest warrants.

              Tenn. R. Evid. 608(b) states:

       Specific instances of conduct of a witness for the purpose of attacking or
       supporting the witness’s credibility, other than convictions of crime as
       provided in Rule 609, may not be proved by extrinsic evidence. They may,
       however, if probative of truthfulness or untruthfulness and under the following
       conditions, be inquired into on cross-examination of the witness concerning
       the witness’s character for truthfulness or untruthfulness or concerning the
       character for truthfulness or untruthfulness of another witness as to which
       the character witness being cross-examined has testified.

              Under Rule 608(b), extrinsic proof of Mr. Pallay’s prior arrests would not be

admissible in court. The appropriate avenue was to issue a subpoena for Mr. Pallay,

request a jury-out hearing pursuant to Rule 608(b)(1), and attempt to cross-examine him

about his prior arrest for perjury. Because the appellants failed to avail themselves of this

remedy, as offered by the trial court, any error was waived. Tenn. R. App. P. 36(a).

              Finally, the prosecutor’s failure to reveal that the state’s witness was being

untruthful, regardless of whether the questioning was proper, is troubling. A prosecutor

has both a legal and ethical duty to correct the false testimony of a prosecution witness.


                                              37
State v. Spurlock, 874 S.W.2d 602, 612 (Tenn. Crim. App. 1993). Nevertheless, the

appellants had an opportunity to correct any error and waived the issue by failing to do so.

Tenn. R. App. P. 36(a).



                          RIGHT TO CONFRONT WITNESSES

              Appellant Quintero argues that his right to confront witnesses, guaranteed

by the Sixth Amendment to the United States Constitution and by Article 1, § 9 of the

Tennessee Constitution, was violated when the trial court allowed the reading of Mr.

Pallay’s unsworn statement to the jury.

              As part of appellant Hall’s proof, the trial court allowed appellant Hall and the

state to enter into a stipulation that Pallay’s unsworn, ex parte statement was taken by

T.B.I. Special Agent Mike Breedlove during the investigation of the case. Over the

objection of appellant Quintero, counsel for appellant Hall was allowed to read Mr. Pallay’s

statement, as recorded by Special Agent Breedlove, to the jury:

       I have known Quintero since I was eight years old. The last contact I had
       with him was a year ago. I would correspond with him through letters. I
       called the Sheriff’s Department the day after the escape and told the woman
       that answered the phone that Quintero wasn’t dumb; that Quintero would
       backtrack himself; and that he would probably stay along the lake; he could
       be going to Jessieville, Arkansas; he’s got cousins, uncles and aunts there.
       He’s been over to our house.

       I know that he will be looking for me, but he hasn’t contacted me. I worked
       at Mr. Garrett’s house building a roof on his trailer. I am a carpenter and
       heavy equipment operator. I worked on his roof until Saturday. I guess I
       started around six a.m., and quit seven-thirty or eight p.m. It took us four and
       a half days. At night I would be over at Jack Bowers’ house.

       I’ve known the Vesters’ since I was six or seven years old. I’m not taking up
       for no killer. I talked to Mrs. Vester at ten-thirty a.m., Monday morning. She
       called the house. She said they were going to town that morning.

              In a jury-out hearing, the trial court ruled that the portion of Pallay’s

statement, “I’m not taking up for no killer,” would not be redacted. In so ruling, the trial

court said:

       The part up there that, ‘I’m not taking up for no killer, I think we have got to
       look at the whole circumstance. At the time this statement is made, two
       people, neighbors of Mr. Zach Pelay [sic], had been killed. The evidence in
       that case, at least whether it is true or not, everybody was looking for
       Blanton, Hall and Quintero. TBI was going to Mr. Pelay [sic] questioning him.
       He told about -- the other day in here about his fear he had of the defendant,
       one or more of the defendants.



                                             38
               Gentlemen, all this goes to the state of mind. It don’t identify anybody.
       Another neighbor down there could have said the same thing, whether they
       done it or not. It’s not offered for the truth of the matter. It’s not saying they
       are killers. I’m not going to redact the last statement --

               After reviewing the issue further, the trial court stated:

               There is nothing in this statement about Mr. Quintero by Mr. Pelay
       [sic] that hadn’t already been testified to and the record will reflect that.
       There is no prejudice in this statement. I am going to go ahead and let Mr.
       Bagwell introduce the statement out of a -- between he and the State are
       going to stipulate that if Mr. Stout [sic] was called his statement would be --
       he would testify that this is what Mr. Pelay [sic] told him.

              I have again reviewed the statement, and reviewed it carefully, and
       reviewed the testimony of Mr. Pelay [sic], there is nothing. He’s talking about
       Jessieville, Arkansas. He mentioned that from the witness stand. Talked
       about him calling the Sheriff’s Department, he mentioned that from the
       witness stand. Talked about working on the house, Mr. Bagwell said that is
       the reason he wants it in because he thinks he can get him where there’s
       some inconsistency there.

               Anything that has to do with Mr. Quintero is not -- he says he’s known
       him for eight years, he testified that from the witness stand. He did deny that
       he has had contact with him. Here he says he’s corresponded with him. I
       don’t think that’s such a prejudicial nature. I can instruct the jury otherwise.
       I’m going to admit the statement Mr. Bagwell and Mr. Alsobrooks submitted
       and I will so instruct the jury.

               Before the statement was read to the jury, the trial court gave the following

jury instruction:

       Ladies and Gentlemen, a stipulation has been entered into between Mr.
       Hall’s attorneys, Mr. Bagwell and Ms. Roberts, and the District Attorney, that
       if Mike Breedlove was called, an agent -- special agent with Tennessee
       Bureau of Investigation, was called he would testify as to parts of a
       statement that’s now going to be stated to you. This stipulation is not
       entered into by Mr. Quintero.

       You cannot consider this statement in any way against Mr. Quintero, for or
       against him, you can’t even consider it. Mr. Quintero -- if there’s anything in
       there for him, you can’t consider it. If there is anything in there against him,
       you can’t consider it. It don’t exist as far as Mr. Quintero is concerned. All
       right.

               Under Tenn. R. Evid. 613(b), “[e]xtrinsic evidence of a prior inconsistent

statement by a witness is not admissible unless the witness is afforded an opportunity to

explain or deny the same and the opposite party is afforded an opportunity to interrogate

the witness thereon, or the interests of justice otherwise require.”

               Recently, in State v. Henry Lee Martin, No. 01C01-9411-CR-00397 (Tenn.

Crim. App., at Nashville, May 24, 1996), perm. to app. granted (Tenn. Nov. 4, 1996), this

Court held that the proponent of the inconsistent statement was not obligated under Rule



                                              39
613(b) to ensure that the Rule’s criteria was met before introducing the statement. Slip Op.

at 20. In Martin, during rebuttal, the state introduced a prior inconsistent statement of an

alibi witness. This Court held that there was no evidentiary bar to the state’s introducing

the extrinsic evidence of the prior inconsistent statement for impeachment purposes even

though it was introduced after the witness testified. Id. Furthermore, the Court held that

the appellant waived the opportunity to have the witness respond because the record did

not reflect that she was then unavailable as a witness. Id.

              Here, the record does not indicate that Mr. Pallay was unavailable as a

witness to respond to his earlier statement to Special Agent Breedlove. According to

Martin, it was not procedural error to allow appellant Hall to introduce Mr Pallay’s prior

inconsistent statement in order to impeach his credibility.

              However, the portion of Mr. Pallay’s statement to Special Agent Breedlove

wherein Pallay said, “I’m not taking up for no killer,” was not inconsistent with Mr. Pallay’s

testimony at trial. While a direct contradiction is not necessary for a statement to be

inconsistent, and it is sufficient if the inconsistency has a reasonable tendency to discredit

the witness’ testimony, Neil P. Cohen et al., Tennessee Law of Evidence § 613.2, at 407

(3d ed.1995), here, the statement cannot be said to have had a reasonable tendency to

discredit Mr. Pallay’s testimony. While Pallay’s statement that he was not taking up for a

killer may have explained Pallay’s state of mind at the time he made the statement, it does

not explain why Mr. Pallay gave inconsistent statements and accordingly was irrelevant in

attempting to impeach Mr. Pallay’s credibility.

              Although it was error for the trial court to fail to redact that portion of Pallay’s

statement wherein he said, “I’m not taking up for no killer,” under the circumstances of this

case, we find that this evidentiary error was harmless. Given the relative strength of the

State’s evidence of the guilt of appellant Quintero, we do not find that the objected-to

portion of Mr. Pallay’s statement effected the judgment or resulted in prejudice to the

judicial process. See Tenn. R. App. P. 36(b) and Tenn. R. Crim. P. 52(a). As our

Supreme Court said in State v. Carter, 714 S.W.2d 241, at 248 (Tenn. 1986):

       The line between harmless error and prejudicial error is in direct proportion
       to the degree of the margin by which the proof exceeds the standard to
       convict beyond a reasonable doubt.



                                              40
See also State v. Suttles, 767 S.W.2d 403 (Tenn. 1989).

              Given the fact that the trial judge advised the jury that no portion of the Pallay

statement could be considered against appellant Quintero, and given the fact that the proof

of guilt, although circumstantial, was overwhelming, we conclude that the error was

harmless beyond a reasonable doubt.



            ADMISSION OF COLOR VIDEOTAPES AND PHOTOGRAPHS
                       AT GUILT-INNOCENCE PHASE

              The appellants argue that they were denied a fair trial by the introduction of

the color videos and photographs of the crime scene and of the victims' bodies. In

particular, the appellants complain that the display of bodies and blood splatterings to the

jury was especially prejudicial in this case of circumstantial evidence.          Further, the

appellants submit that the video tapes and photographs were needlessly cumulative when

compared to the physical evidence and the testimony of the crime scene investigators.

              At trial, a color video of the crime scene taken by the Sheriff’s Department

was initially shown to the jury. On the video tape, the victims’ bodies could be seen as they

were found at the crime scene. Also, in conjunction with the testimony of various law

enforcement officials investigating this case, numerous photographs of the exterior and

interior of the Vesters’ house, as well as physical evidence and drawings of the house,

were introduced into evidence. A second video of the crime scene was also presented to

the jury, but only that portion of the video showing the exterior of the Vesters’ house.



                                  A. Color Video Tapes

              The first color video tape, which was taken when officers from the Stewart

County Sheriff's Department first arrived on the scene, shows the exterior and the interior

of the Vesters' home, including the victims' bodies as they were found.

              The admissibility of video tapes of a crime scene is within the sound

discretion of the trial court, and its ruling on the admissibility of such evidence will not be

overturned without a clear showing of abuse of discretion. State v. Bigbee, 885 S.W.2d
797, 807 (Tenn. 1994); State v. Van Tran, 864 S.W.2d 465, 477 (Tenn. 1993), cert.

denied, ___ S.Ct. ___, 114 S. Ct. 1577, 128 L. Ed. 2d 220 (1994).

                                              41
              In finding that this video tape was probative, the trial court stated:

       I’ve reviewed this film. The bottom line, it’s a picture of a crime scene. It’s
       a good picture. I think it’s much better than a still photo because a still photo
       you have all kinds of interpretation about angles and everything else. This
       is not. So this is very probative.

       Now, every crime scene, especially if it involves the loss of a life of someone,
       certainly is going to have some gruesome effect to it. If anybody cares
       anything about human life, it’s going to have a gruesome effect to it.

       But in this case, the officer has done, I think, an excellent job in avoiding
       making the picture gruesome. It shows them, two bodies. Didn’t dwell on
       them. It does show some blood on Mrs. Vester’s leg. However, it also
       shows holes in the screen, one screen missing. It shows a hole in another
       screen. It shows the angle these had to have come from, the shots.
       Assuming that they prove the shots is what made the holes in the screens.

       I don’t think it’s gruesome. No more gruesome than any death of a human
       being. So I’m going to overrule your objection and allow the film to be
       admitted.

              As in Bigbee, "the challenged portion of the tape is unpleasant because it

shows postmortem lividity and some rigor mortis," but the trial court did not abuse its

discretion in allowing the video tape to be played for the jury. 885 S.W.2d at 807. It should

also be noted that no photographs of the victims’ bodies were introduced at the

guilt/innocence phase.

              Later in the trial, a second video tape, which was taken by the T.B.I., was

shown to the jury. However, the video only showed the exterior of the house and the area

surrounding the house. While somewhat cumulative of the first video, it was short and

provided a more concise view of the window screens and evidence found around the

outside of the house. Moreover, the appellants made no contemporaneous objection to

the introduction of this portion of the video. See Tenn. R. App. P. 36(a).



                                      B. Photographs

              As with the admissibility of the video tapes, "the admissibility of photographs

is a matter to be determined by the trial court in the exercise of its sound discretion." Cagle

v. State, 507 S.W.2d 121, 132 (Tenn. Crim. App. 1973). Absent a clear showing of abuse

of discretion, the trial court's ruling will not be overturned. State v. Banks, 564 S.W.2d 947,

949 (Tenn. 1978).




                                              42
                Under Tenn. R. Evid. 401, relevant evidence is defined as that “having any

tendency to make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the evidence.”

Relevant evidence may be excluded “if its probative value is substantially outweighed by

the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless presentation of cumulative

evidence.” Tenn. R. Evid. 403.

                While the appellants do not specify or discuss the individual photographs they

are challenging, they cite to the record where various photographs were introduced into

evidence. Most of the photographs were of the exterior of the house, the different bedroom

windows, the window screens, and the damaged wires in the telephone box outside the

house. Only a few of the photographs, specifically four, involved blood splatterings, and

none of the photographs were of the victims’ bodies.9

                The first photograph shows blood on Mr. Vester's bed and pillow. After a

lengthy discussion from both sides, the trial court admitted the photograph to show

premeditation and to show the angle of the shot. The second photograph shows the spray

of blood in the bathroom. The trial court stated "I don’t think this picture is gruesome and

it does have probative value so I’ll overrule the objection on that."

                The third photograph shows Mrs. Vester's bed with a small amount of blood.

The trial court stated “I don’t think that picture is overly gruesome. And it’s been revealed

here to the Court, it’s been stated here to the Court that they’re going to show that Mrs.

Vester was mortally wounded several times by different instruments and I think that kind

of -- unless it gets completely out of bounds, it makes it all probative. Unless, as I say, it

gets completely out of bounds, I’m going to keep -- this right here is not that gruesome and

I’m going to overrule the objection and enter # 120.”

                The fourth photograph shows the closet next to the bathroom where there is

a substantial amount of blood. In admitting the photograph, the trial court stated “[t]he fact

that it shows location, it shows where [Mrs. Vester] was in the house. We’ve got pictures



        9
         One of the victim ’s bodies can also be seen in the background of a photograph of the Vesters’ living
room , which was taken to show the heating/air conditioning unit leaning against the television. However, It
could not be considered gruesom e in any way.

                                                     43
here now that show she was wounded in different places in the house. It’s probative and

it’s not that gruesome either. This picture is not gruesome.” The trial court went on to state

that “there were some real gruesome pictures that have been excluded previously. Not in

this trial but in the other trial. That I excluded. These I didn’t think it was gruesome then

and I don’t think it’s gruesome now. I think it does have probative value. So the probative

value outweighs its prejudicial effect. Or prejudicial effect does not outweigh its probative

value.”

                We find that none of the photographs were inflammatory, especially

considering the facts of this case. Even though the jury convicted the appellants of felony-

murder, the appellants were charged with both felony-murder and premeditated murder.

Thus, the photographs were relevant in the state’s attempt to prove that the murders were

committed during the perpetration of a felony or were done with premeditation and

deliberation; i.e., the circumstances and manner of death and the location and proximity

of the shootings. In addition, the facts of this seven-week trial were complex, and the

photographs and the videos were necessary to inform the jury and to help it keep each

aspect of the case in order. The trial court did not abuse its discretion in allowing the state

to introduce these photographs at the guilt phase. See State v. Stephenson, 878 S.W.2d
530, 542 (Tenn. 1994); State v. Van Tran, 864 S.W.2d 465, 477.



                                         PHOTO LINE-UP10

                Appellant Quintero argues that the photo array shown to the witnesses in

Memphis created a substantial likelihood of misidentification due to the suggestiveness of

the array. Specifically, appellant Quintero argues that based upon the facts of this case,

the photographic array was impermissibly suggestive because he was the only dark

complected individual in the array, and this fact was emphasized because the background

of his photograph was noticeably darker. This, appellant Quintero argues, would tend to

draw the eye of anyone looking for a “dark skinned” individual. He further argues that the

photo array was so suggestive that the admission of Shirley Morrow’s in-court identification


        10
          Appellant Hall m erely copied appellant Quintero’s argum ent on this issue and does not challenge
the photo array as to him self. Accordingly this issue has been waived. See Tenn. R. App. P. 27; Tenn. Ct.
Crim . App. R. 10(b). Regardless, a review of the record does not reveal that the photographic line-up was
im perm issibly suggestive as to appellant Hall.

                                                   44
denied him the right to due process of law. We agree that the photographic line-up was

suggestive as to appellant Quintero. We also agree that Ms. Christof should not have

been allowed to testify concerning her identification of appellant Quintero from the photo

line-up; however, after reviewing the record we do not find that Ms. Morrow’s identification

was unduly tainted by the suggestive photo-line up.

              Photographs contained in a photographic array do not have to mirror the

accused.    Instead, the law simply requires that the police refrain from "suggestive

identification procedures." Neil v. Biggers, 409 U.S. 188, 93 S. Ct. 375, 34 L. Ed. 2d 401

(1972). Thus, a photographic identification is admissible unless, based upon the totality

of the circumstances, "the confrontation conducted . . . was so unnecessarily suggestive

and conducive to irreparable mistaken identification that [the accused] was denied due

process of law." Stovall v. Denno, 388 U.S. 293, 301-302, 87 S. Ct. 1967, 1972, 18 L. Ed.
2d 1199, 1206 (1967). In Biggers, the Court set forth a five-factor analysis for determining

whether an identification tainted by suggestion may nonetheless be admitted into evidence:

       1.     the opportunity of the witness to view the criminal at the time
              of the crime.

       2.     the witness's degree of attention at the time of the crime.

       3.     the accuracy of the witness's prior description of the criminal.

       4.     the level of certainty demonstrated by the witness at the
              confrontation.

       5.     the length of time between the crime and the confrontation.

Biggers, 409 U.S. at 199, 93 S.Ct. at 382; State v. Philpott, 882 S.W.2d 394, 400 (Tenn.

Crim. App. 1994).

              The photographic array shown to identification witnesses Darlene Christof,

Shirley Denise Morrow, and Curtis Jones included pictures of the eight escapees from

Eddyville, Kentucky. Co-defendant Blanton was the first picture in the first row of four

photographs, appellant Quintero's photograph was number five directly underneath co-

defendant Blanton’s photograph, and appellant Hall's photograph was number six, next to

appellant Quintero’s photograph. Appellant Quintero is the only Hispanic in the line-up and

his picture is a shade darker than the others.        There was no attempt to choose

photographs of men with similar physical characteristics.



                                            45
              A jury-out hearing was held on the admissibility of testimony from Darlene

Christof, Shirley Morrow, and Curtis Jones. At the conclusion of the hearing, the trial court

held that the testimony was admissible with the exception that Mr. Jones was instructed

not to testify that he had identified appellant Quintero from the photo line-up.

              At the hearing, Ms. Christof testified that she was working as a dancer at Blue

Movies West on June 21, 1988. Three scruffy-looking men came into her booth. Because

only one person was permitted in the booth at a time, two of the men left. The third man

stayed a few minutes, then left. The third man returned to the booth in a few minutes with

silver dollars. He wanted Ms. Christof to dance, but he did not have enough money, so he

again left.

              Ms. Christof had read about the escapees in the newspaper and wanted the

three men to leave. She walked to the front of the store like she was going to make a

phone call and asked the people working if they had heard about the escapees from the

Kentucky prison. The three men immediately left. Ms. Christof testified that the three men

were only ten feet away when she made this statement.

              Ms. Christof testified that she could not remember how many of the pictures

she had picked out for Agent Richard Stout, who showed her the photo line-up, however,

she remembered picking out number five (Quintero) because he was the only Mexican

individual in the line-up. She could not pick out the three pictures at the time of her

testimony, nor could she identify the men as being in the courtroom. The following colloquy

occurred during cross-examination:

       Q.     Do you remember if you picked out anybody?

       A.     I think -- I’m pretty sure I picked out a Mexican looking guy.

       Q.     And the reason that you picked him out, would I be safe in
              assuming or asking you this question, the reason you picked
              him out was because he was Mexican looking?

       A.     Yes.

       Q.     And was that the only Mexican looking photograph that was
              shown to you, that there was only one Mexican looking person
              in the array, wasn’t there?

       A.     Yes.




                                             46
               At the end of the hearing, the trial court determined that the photographic

array was not suggestive and that Ms. Christof could testify.

               Subsequently, Ms. Christof testified at trial that she had identified number five

(Quintero) for Agent Stout as one of the three men that came into her booth. She was

unable to identify appellant Quintero in the courtroom, stating that she did not see any

Hispanics.

               Ms. Morrow testified at the hearing that in June of 1988, she worked as

cashier at the Blue Movies West near the bus station. On the morning of Tuesday, June

21, three men came into the bookstore and traded silver dollars and half dollars in order

to purchase tokens to watch the “live girl” shows. Ms. Morrow also purchased some silver

dollars for herself.

               Fifteen or twenty minutes later, the three men returned to the cash register.

Ms. Morrow carried on a conversation with appellant Quintero. He tried to sell her a class

ring for $50. She told him to take it to a pawn shop, but he said he didn’t have any

identification. The three men were standing right around the cash register, and she was

able to get a good look at them. Ms. Morrow testified that at about this time, “[Ms. Christof]

came out of the back and she said, did you all hear about those prisoners that broke out

up in Tennessee. And she said, you all look just like them. And then they left.”

               Two days later, Agent Stout interviewed Ms. Morrow and showed her the

same photographic array. Ms. Morrow picked out appellant Quintero, appellant Hall, and

co-defendant Blanton. She testified that appellant Quintero was heavier and shorter than

the other two men. She also testified that appellant Quintero had a beard. She thought

the other two were clean shaven.

               At trial, Ms. Morrow testified that she picked out photograph numbers one

(Blanton), five (Quintero), and six (Hall) from the line-up. She was the only witness who

was able to identify both appellants in the courtroom. She pointed out that appellant

Quintero did not have glasses when he came in the store and that he looked like he had

lost weight. Oddly enough, Ms. Morrow identified number one (Blanton) as being of mixed

descent.




                                              47
             Finally, Curtis Jones testified at the hearing that he had been a security guard

at the Memphis Greyhound bus station in 1988. As part of his job, he observed people that

came into the bus station to ensure that they either had a bus ticket or were waiting for

someone to arrive. On June 21, Mr. Jones saw three white men come into the bus station.

All of the men had long hair, one was dark skinned and looked Spanish, and the other two

men were white and had mustaches. Mr. Jones testified that two of the men sat down and

began watching television while the Hispanic-looking man used the telephone. One of the

men watching television, whom he identified as appellant Hall, was talking to a black man

waiting on someone to arrive. When the men did not buy tickets, Mr. Jones approached

the two seated men and asked if they had tickets. The man, whom Mr. Jones identified

as co-defendant Blanton, told him that they would leave as soon as their friend finished

using the phone, which they did. Mr. Jones testified that the three men were in the bus

station approximately five to ten minutes.

             That same day, officers from the Memphis police department came to the bus

station and showed Mr. Jones the photo-line up. He selected the photographs of co-

defendant Blanton, appellant Quintero, and appellant Hall. Mr. Jones testified that the

police never indicated to him which ones were the suspects or what they had done. Two

days later, T.B.I. Agent Stout interviewed Mr. Jones and showed him the same

photographic array. Again, Mr. Jones selected the same three photographs. Mr. Jones

was able to identify appellant Hall in the courtroom but was unable to identify appellant

Quintero. During cross-examination, the following colloquy occurred:

      Q.     Now on the photo lineup, and let me hand this back to you, just
             one more question or two, on that particular lineup, how many
             people of Spanish descent do you see on there?

      A.     One looks like Spanish to me.

      Q.     And which one is that?

      A.     That’s number five.

      Q.     And for number five then, you couldn’t positively identify him
             other than the fact that he is Spanish?

      A.     That’s the only way I could identify him with his -- the size and
             the way he looked, the neck, that’s the only way, but just
             looking him straight in the face, I didn’t get a chance to see
             him.



                                             48
       Q.     Well, then you’re assuming because that was a Spanish one,
              that he must be the one you saw?

       A.     I’m pretty sure that’s him.

       Q.     And you haven’t seen him since?

       A.     No, I haven’t.

              Based on the testimony and the argument of counsel, the trial court allowed

all three witnesses to testify, however, Mr. Jones was instructed not to testify about

identifying appellant Quintero from the line-up since he was not actually able to see

appellant Quintero’s face at the bus station. At trial, when asked which photographs he

was able to pick out, Mr. Jones inadvertently testified that he had picked out number one,

number five, and number six. The trial court immediately instructed the jury to disregard

Mr. Jones’ statement concerning number five (Quintero) because the court had previously

ruled that Mr. Jones could not identify number five (Quintero) from the line-up.

              Our Court has held on several occasions that a pre-trial identification was

admissible notwithstanding the fact that the photograph of the accused contained peculiar

characteristics not contained in the remaining photographs. See, e.g., Young v. State, 566
S.W.2d 895, 898 (Tenn. Crim. App. 1978) (accused was only person depicted with "short

hairs growing from his chin"); Cross v. State, 540 S.W.2d 289, 290 (Tenn. Crim. App.

1976) (accused only person depicted with having an unusual hairstyle); Shye v. State, 506
S.W.2d 169, 173 (Tenn. Crim. App. 1973)(accused had lighter skin and was heavier than

others depicted in the remaining photographs displayed).

              Initially, we note that under the test set forth in Neil v. Biggers, the array was

not impermissibly suggestive as to taint Mr. Jones’ and Ms. Morrow’s identifications of

appellant Hall.   Mr. Jones was able to view appellant Hall for five to ten minutes.

Moreover, it was his job to monitor who came and went at the bus station. Because

appellant Hall and co-defendant Blanton did not have tickets, Mr. Jones talked with the two

men about their business there, giving him an even better opportunity to view appellant

Hall. Mr. Jones gave an accurate description of appellant Hall, and he was shown the

photo line-up the same day as the men had been to the bus station. Accordingly, Mr.

Jones’ identification testimony was properly admitted under the criteria set forth in Biggers.




                                              49
              The same is true as to the testimony of Ms. Morrow, who conversed with the

three men while they stood right around the cash register. Ms. Morrow testified that she

thought appellant was the one that did most of the talking, and she was able to get a good

look at the men. When Ms. Morrow was shown the photo line-up within the next few days,

she had no trouble in identifying appellant Hall. Moreover, when identifying appellant Hall

in the courtroom, Ms. Morrow noted that his face looked the same. Accordingly, we find

that any suggestiveness in the photo line-up did not taint the witnesses’ identification of

appellant Hall.

              The same is not true concerning the identification of appellant Quintero. Both

Mr. Jones, although he was not allowed to testify that he identified appellant Quintero, and

Ms. Christof testified that one of the men was Hispanic and that they picked number five

(Quintero) because he was the only Hispanic in the line-up. While Ms. Christof was able

to view appellant Quintero for a few minutes, her only description of him was that he looked

Mexican because of his darker skin. Moreover, Ms. Christof testified that she recognized

the three men from the newspaper she had read earlier that morning. Further, from a

review of the testimony, Ms. Christof’s certainty as to her identification of appellant

Quintero at the time of the confrontation appeared to be based on his Hispanic descent.

At the jury-out hearing, Ms. Christof was unable to identify appellant Quintero in the

courtroom, in fact, she did not see any Hispanics in the courtroom. Under Biggers, we find

that Ms. Christof’s identification of appellant Quintero in the photo line-up was unduly

tainted by the suggestiveness of the photo line-up. However, given the identification of

Quintero by Mrs. Morrow and the other evidence of guilt, the error of allowing Ms. Christof’s

identification testimony was harmless beyond a reasonable doubt.

              Finally, we review Ms. Morrow’s testimony concerning her identification of

appellant Quintero. Ms. Morrow had a good opportunity to view appellant Quintero. As

discussed earlier, she testified that the three men were standing around her at the cash

register. Ms. Morrow testified that appellant Quintero sold her six silver dollars and that he

tried to sell her a class ring. She also testified that he tried to convince her to let them stay

until 11 p.m. when their ride would be there. In court, Ms. Morrow identified appellant

Quintero, noting that he looked like he had lost weight and that he had not been wearing



                                               50
glasses when she saw him at the adult bookstore. Agent Stout testified that Ms. Morrow

gave a description of the men when he interviewed her the next day. Agent Stout then

showed her the photo line-up, and she immediately picked out the three men. Under

Biggers, we find that Ms. Morrow’s identification from the photo line-up and her in-court

identification of appellant Quintero were not unduly tainted by the otherwise suggestive

photo line-up.



                 CLOSING ARGUMENTS AT GUILT/INNOCENCE PHASE

              The appellants contend that the prosecution made several improper remarks

during closing arguments at the guilt/innocence phase of the trial. The standard of review

in determining whether counsel was allowed too much latitude during closing argument is

abuse of discretion. State v. Sutton, 562 S.W.2d 820, 823 (Tenn. 1978). Closing

argument must be temperate, must be predicated on evidence introduced during the trial

of a case, and must be pertinent to the issues being tried. Id. The prosecutor may state

an ultimate conclusion which would necessarily follow if the testimony of the prosecution

witnesses was believed by the jury. State v. Brown, 836 S.W.2d 530, 552 (Tenn. 1992).

Moreover, both parties must be given the opportunity to argue not only the facts in the

record but any reasonable inferences therefrom. State v. Cone, 665 S.W.2d 87, 94

(Tenn.), cert. denied, 467 U.S. 1210, 104 S. Ct. 2400, 81 L. Ed. 2d 357 (1984). Having

reviewed the entire record, we find that any improper comments during closing arguments

by the prosecution were either harmless error or cured by the trial court’s curative

instructions to the jury.

              The appellants first argue that the prosecutors’ comments about the

“slaughtered” victims, although objected to and sustained at trial, were intemperate

commentaries about the nature of the crime which induced prejudice.

              During closing argument, General Atkins made the following comments:

       And during that process, they slaughtered these two people.

       [Objection sustained]

       ****




                                           51
        You think, well they could have tied them up, but they shot Mr. Vester
        through the window before he ever had a chance to get out of bed,
        slaughtered him there in his bed.

        [Objection sustained, and jury instructed to disregard]

                 Although counsel for appellant Quintero did not refer to the “slaughtered”

language during his closing argument, counsel for appellant Hall repeatedly commented

on the offensiveness of the prosecutor’s terminology. Subsequently, during General

Alsobrooks’ closing argument, he made the following comments:

        Ladies and gentlemen, he objected to my co-counsel when he referred to the
        deaths there as slaughter and comes right back and --

        [Objection sustained. Jury instructed to disregard because the issue has
        already been ruled on]

        ****

        Again, there have been certain objections made to the language to describe
        those incidents. You can put your own adjectives to what happened that
        night.

        [No objection.]

                 The trial court gave a curative instruction the first time the prosecution

referred to the “slaughter” of the victims. The appellants did not request a mistrial be

declared based on the prosecutors’ comments and thus, waived any further action by the

trial court. See Tenn. R. App. P. 36(a). Moreover, appellant Hall waived any objection by

repeatedly referring to the prosecutor’s comments during his own closing argument.

Regardless, considering the nature of this case, the prosecution’s minimal comments

during closing arguments were not reversible error. The trial court sustained the objections

and gave curative instructions. It is presumed that the jury followed these instructions and

disregarded the prosection’s improper argument. Frazier v. State, 566 S.W.2d 545, 551.11

                 The appellants next contend that General Atkins’ closing argument went

beyond the scope of opening argument and of the appellants’ intervening argument in

violation of Tenn. R. Crim. P. 29.1(b). Specifically, the appellants point to the continuous

characterization of the defenses’ theories and perceived theories as “smoke screens” and

to the description of the appellants as “these escapees, these desperate men.” While the

trial court overruled the appellants’ objections to the state’s characterizations of their


        11
            Our holding should in no way be interpreted by the state as condoning its disregard for the rulings
of the trial court.

                                                     52
defense theories, the appellants concede that they did not contemporaneously object to

the “desperate escapees” references. Instead, the appellants argue that these statements

were made under the objections to improper argument and therefore, should not be

considered waived.

              As stated earlier, the standard of review in determining whether counsel was

allowed too much latitude during closing argument is abuse of discretion. State v. Sutton,

562 S.W.2d 820, 823. Closing argument must be temperate, must be predicated on

evidence introduced during the trial of a case, and must be pertinent to the issues being

tried. Id. In addition, Tenn. R. Crim. P. 29.1(b) provides in part that “the State’s closing

argument shall be limited to the subject matter covered in the State’s opening argument

and the defendant’s intervening argument.”

              Based in great measure upon the role of the prosecutor in the criminal justice

system, the most restrictions are placed on the state. Coker v. State, 911 S.W.2d 357, 368

(Tenn. Crim. App. 1995). Accordingly, “the state must refrain from argument designed to

inflame the jury and should restrict its commentary to matters in evidence or issues at trial.”

Id. Moreover, comments should not reflect unfavorably upon defense counsel or the trial

tactics employed during the course of the trial. See Dupree v. State, 219 Tenn. (23

McCanless) 492, 496-97, 410 S.W.2d 890, 892 (1967); McCracken v. State, 489 S.W.2d
48, 50 (Tenn. Crim. App. 1972).

              During his closing argument, General Atkins made several comments about

the strength and believability of the defense theories in this case.         Throughout the

argument, General Atkins used phrases such as “that’s not a reasonable alternative,” “such

a ridiculous position,” “smoke screens,” and “phantom dog.” Through their own witnesses

and through cross-examination, the appellants offered various explanations, implied and

expressed, as to the state’s proof. The state was entitled to argue in response that the

proof did not support these alternative theories. It cannot be said that the trial court

abused its discretion in overruling the appellants’ objections.

              The appellants also assert that the prosecutor improperly referred to them

as “desperate escapees.” At the beginning of his argument, General Atkins stated that

“[t]hroughout the history of the world in this country and everywhere else, some of the most



                                              53
desperate people are escaped convicts. That’s what we’re dealing with, that’s what we had

on our hands, that was what was in the Leatherwood community.”

             Epithets characterizing a defendant himself are generally improper, especially

where they are made to prejudice the jury against the defendant. See e.g., State v.

Robinson, 622 S.W.2d 62, 71 (Tenn. Crim. App. 1980), cert. denied, LeMay v. Tennessee,

454 U.S. 1096, 102 S. Ct. 667, 70 L. Ed. 2d 636 (1981)(references to defendants as pill-

headed pimps and prostitutes); State v. Tyson, 603 S.W.2d 748, 754 (Tenn. Crim. App.

1980) (comparing defendant to rats in the barn). Here, however, there was proof in the

record that the appellants had escaped from prison, and this status was used to show

motivation for the crimes committed. Given the facts of this case, the characterization of

the appellants as “desperate escapees” was not improper.




                                           54
                         REASONABLE DOUBT JURY INSTRUCTION12

                 The appellants contend that the jury instruction on reasonable doubt did not

lend content to the moral certainty phraseology used by the trial court.                             Thus, the

appellants argue that there was a reasonable likelihood that the jury understood it to allow

conviction based on insufficient proof in violation of the standard set forth in Cage v.

Louisiana, 498 U.S. 39, 41, 111 S. Ct. 328, 329-30, 112 L. Ed. 2d 339 (1990) and Victor

v. Nebraska, 511 U.S. 1, __, 114 S. Ct. 1239, 1247-48, 127 L. Ed. 2d 583 (1994).

                 In this case, following the language of T.P.I. --Crim. § 2.03, the trial court

gave this instruction to the jury:

               Reasonable doubt is that doubt engendered by an investigation of all
        the proof in the case and an inability after such investigation to let the mind
        rest easily as to the certainty of guilt. Reasonable doubt does not mean the
        capricious, possible, or imaginary doubt. Absolute certainty of guilt is not
        demanded by law to convict of any criminal charge but morale [sic] certainty
        is required, and this certainty is required as to every proposition of proof
        requisite to constitute the offense.

               The State must prove beyond a reasonable doubt all the elements of
        the crimes charged; that the crimes if in fact committed were committed by
        the defendants in Stewart County, Tennessee; and they were committed
        before the finding and returning of the presentments of this case.

                 Later in the charge, the trial court instructed the jury:

               Before a verdict of guilty is justified, the circumstances taken together
        must be of a conclusive nature and tendency leading the whole to a
        satisfactory conclusion and produce in effect a morale [sic] certainty that the
        defendants and no one else committed the offense.

                 In Victor v. Nebraska, the United States Supreme Court ruled that the phrase

"moral certainty" may have lost its historical meaning and that modern juries, unaware of

the historical meaning, might understand "moral certainty," in the abstract, to mean

something less than the high level of determination constitutionally required in criminal

cases. While the Court expressed criticism of the continued use of the "moral certainty"

phrase, the Court did not actually hold that it was constitutionally invalid. Instead, the Court

looked to the full jury charge to determine if the phrase was placed in such a context that

a jury would understand that it meant certainty with respect to human affairs. Id. at ___,



        12
          This issue was waived by the appellants’ failure to raise it at trial or in their m otions for new trial.
See State v. Baker, 785 S.W .2d 132, 135 (Tenn. Crim . App. 1989). However, because of the qualitative
difference between death and other sentences and because of the seriousness of the issue, we have chosen
to address the m erits of the issue. See State v. Bigbee, 885 S.W .2d 797, 805 (Tenn. 1994); State v. Strouth,
620 S.W .2d 467, 471 (Tenn. 1981), cert. denied, 455 U.S. 983, 102 S. Ct. 1491, 71 L. Ed. 2d 692 (1982).

                                                       55
114 S.Ct. at 1247-48. In particular, the Supreme Court was concerned with the terms

"grave uncertainty" and "actual substantial doubt." Cage v. Louisiana, 498 U.S. 39, 41,

111 S. Ct. 328, 329-30, 112 L. Ed. 2d 339.

              In this case, the terms of particular concern to the United States Supreme

Court were not included in the jury charge. In several cases, this Court has upheld similar

instructions as consistent with constitutional principles. See Pettyjohn v. State, 885
S.W.2d 364, 365-66 (Tenn. Crim. App. 1994); State v. Hallock, 875 S.W.2d 285, 294.

Moreover, our Supreme Court has held that "the use of the phrase 'moral certainty' by itself

is insufficient to invalidate an instruction on the meaning of reasonable doubt." State v.

Nichols, 877 S.W.2d 722.

              Thus, the full charge given by the trial court, although containing the phrase

"moral certainty," did not violate the appellants’ rights under the United States or

Tennessee Constitutions.



                     ARREST AND EXTRADITION FROM MEXICO

              Appellant Quintero argues that imposition of the death penalty violates his

due process rights under the United States and Tennessee Constitutions because he was

unlawfully seized without a warrant or other process in Juarez, Mexico, and transported to

El Paso, Texas, by Mexican officials acting in concert with F.B.I. agents in Texas.

Consequently, appellant Quintero asserts that his death sentence is the fruit of an illegal

action by agents of the United States government. Although his habeas corpus petitions

filed in Texas and in Kentucky were denied, he claims that the findings of these courts

support his claim that his seizure in Mexico and transport to the United States violated his

rights to judicial process and the appointment of counsel under the Mexican Constitution

and under Mexico's obligation under the American Convention on Human Rights.

Moreover, appellant Quintero argues that the means by which his presence was acquired

so that he could be sentenced to death "shocks the conscience" in violation of due

process. We find this issue to be without merit.

              In order to determine whether due process requires that an extradited

defendant must be returned, a two-prong test must be applied: (1) was the extradition



                                            56
procedure challenged in advance of trial, and (2) did an evidentiary hearing establish that

the conduct of governmental authorities was so illegal and outrageous as to shock the

conscience of the court. Sneed v. State, 872 S.W.2d 930, 937 (Tenn. Crim. App. 1993).

                 In affirming the denial of appellant Quintero’s habeas corpus petition, the

Texas Court of Appeals acknowledged the illegality of the action taken by Mexican and

F.B.I. agents:

                The case law proffered by the State and relied upon by this Court in
        previously upholding these denials of habeas corpus relief stand only for the
        proposition that isolated, spontaneous illegal seizures of the person, absent
        abusive treatment shocking to the conscience, will not support a challenge
        to the Court's personal jurisdiction over the fugitive, Frisbie v. Collins, 342
U.S. 519, 72 S. Ct. 509, 96 L. Ed. 541 (1952); Ker v. Illinois, 119 U.S. 436, 7
S. Ct. 225, 30 L. Ed. 421 (1886); United States v. Toscanino, 500 F.2d 267
        (2nd Cir. 1974). We do not construe these cases and others cited in Day
        and Quintero as affirmative, prospective sanctions for the F.B.I. or any other
        state or federal law enforcement agency, either directly or through
        surrogates, to establish a regular policy and practice of engaging in such
        activity of illegally seizing United States citizens in a foreign country.

               We uphold the denial of relief in this case because the four seizures
        which we have been presented, in fact, reflect but two transactions. A third
        occurrence will in all probability necessitate consideration of whether we are
        not, in fact, seeing the results of an organized, coordinated program of
        international kidnapping which has become a policy of at least this regional
        branch of the F.B.I. That agency and any other law enforcement agency
        acting in concert in such activity would be well-advised not to rely upon this
        Court's resolutions of the Day-Day and Quintero-Blanton cases. This caveat
        applies to any such seizure occurring after the date of this opinion.
        Otherwise, Appellant's four points of error are overruled.

Day v. State, 763 S.W.2d 535, 536 (Tex. App.--El Paso 1988). See Quintero v. State, 761
S.W.2d 438 (Tex. App.--El Paso 1988), cert. denied, 493 U.S. 826, 110 S. Ct. 90, 107 L.

Ed. 2d 55 (1989); Blanton v. State, 753 S.W.2d 504 (Tex. App. -- Beaumont 1988).

                 Once extradited to Kentucky, appellant Quintero filed a petition for writ of

habeas corpus in the Circuit Court of Lyons County, Kentucky, which was denied and then

affirmed on appeal. The trial court's factual findings were, in part, as follows:13

        1.       Petitioners, James Blanton, William Hall, and Derrick Quintero
                 escaped from the Kentucky State Penitentiary on June 16,
                 1988.

        2.       Petitioner Hall was apprehended in the United States and
                 returned to Kentucky State Penitentiary on July 9, 1988.




        13
         The Kentucky circuit court's findings are included in the appendix to the appellant's brief; however,
the docum ent does not appear in the record.

                                                     57
      3.     On July 10, 1988, Eric Benson and other FBI agents went to
             Juarez, Chihuahua, Mexico, and arrested James Blanton and
             Derrick Quintero in a room at the Santa Fe Hotel.

      4.     There were no arrest warrants issued in Mexico authorizing the
             arrest of Petitioners Blanton and Quintero.

      5.     There was no formal extradition request made by authorities of
             the United States to apprehend and arrest the Petitioners and
             have the Petitioners extradited from Mexico to the Untied
             States for trial.

      6.     Petitioners Blanton and Quintero were brought from Juarez,
             Mexico, to El Paso, Texas, by FBI agents acting in joint concert
             with Mexican Federal Judicial Police, without benefit of having
             any judicial process in Mexico used to aid in their
             apprehension.

      7.     Petitioners Blanton and Quintero were not brought before any
             Judge in Mexico for purposes of having any hearing regarding
             their arrest.

      8.     Petitioners Blanton and Quintero were neither formally
             deported from Mexico nor afforded any deportation hearing in
             Mexico.

      9.     On January, 25, 1980, Mexico and the United States entered
             into a Treaty regarding extradition.

      10.    Officials of the United States did not go through diplomatic
             channels to extradite Petitioners Blanton and Quintero.

      11.    Officials of the United States did not send the following
             documents to Mexico: a description of the offense; a
             statement of facts; text of legal provisions describing essential
             elements of the offense; text of legal provisions describing the
             punishment for the offenses; time limitations on prosecution or
             execution of sentence; identification information; certified
             copies of arrest warrants; and evidence justifying
             apprehension.

      12.    Mexico does not have a death penalty.

      13.    All three of the Petitioners were arrested pursuant to fugitive
             warrants issued by the U.S. District Court, Western District of
             Kentucky.

             While the order of the Kentucky court is not contained in the record, it is

implicit that it did not find these facts to be sufficiently "shocking" so as to grant the

appellant's writ of habeas corpus.

             Before trial in this case, appellant Quintero filed a Motion to Bar the State

From Seeking the Death Penalty, alleging that his illegal seizure by government agents

prevented the Mexican government from receiving assurances that he would not be

subjected to the death penalty, and that kidnapping him from Mexico violated his state and


                                            58
federal constitutional rights, including those guaranteed by Article I, § 8 of the Tennessee

Constitution. This motion was summarily denied by the trial court.

              In Sneed v. State, this Court stated:

               In our view, Swaw [v. State, 3 Tenn. Crim. App. 92, 457 S.W.2d 875
       (1970)] stands for the proposition that after a fair trial and conviction, there
       is simply no remedy available irrespective of the nature of the governmental
       action bringing the defendant into this jurisdiction. The Ker-Frisbie doctrine
       would prevail. The failure to assert any due process violation before trial
       would serve as a waiver of personal jurisdiction. If, however, the procedure
       is challenged in advance of trial and an evidentiary hearing establishes that
       the conduct of governmental authorities, as opposed to that of any private
       individual, is so illegal and outrageous as to shock the conscience of the
       court, the law of the land clause provides a measure of relief. See Tenn.
       Const. art. I, § 8. The accused must be returned to the asylum state pending
       the initiation of the extradition procedure.

872 S.W.2d at 937.

              In the present case, the issue of whether appellant Quintero’s extradition

violated his due process rights has been reviewed by the courts in Texas and Kentucky.

The courts have agreed that the actions of the F.B.I. were illegal, yet neither court found

that such action shocked the conscience. Appellant Quintero argues that this Court should

find that "extradition to execute" shocks the conscience. However, in this state, our

Supreme Court has determined that the death penalty is not cruel and unusual

punishment. See State v. Black, 815 S.W.2d 166, 179 (Tenn. 1991). Thus, the fact that

appellant Quintero received a death sentence does not suggest that the Texas and

Kentucky courts incorrectly held that the illegal actions of the F.B.I. were not so outrageous

as to demand relief.



             ADMISSION OF PHOTOGRAPHS AT SENTENCING PHASE

              The appellants contend that the photographs of Mrs. Vester’s body, which

were introduced at the sentencing phase, even if relevant, should have been excluded

because their value was substantially outweighed by the danger of unfair prejudice or an

undue tendency to suggest to the jury that it reach a decision based on emotion. We find

that the trial court properly allowed the state to introduce these photographs to show that

the murder was especially heinous, atrocious, or cruel.

              At a jury-out hearing, the trial court determined that the three photographs

of which the appellants complain were admissible. The first photograph shows the

                                             59
bathroom where Mrs. Vester’s body was found just outside the door. There is a substantial

amount of blood on the floor and some splatterings of blood on the bathtub and commode.

The second photograph shows a full length view of Mrs. Vester as she was found at the

crime scene. In admitting these two photographs, the trial court stated:

        Gentlemen, I’m going to admit Exhibit #288, and 286. 286 and 288 will show
        everything that you can expect to see as far as the State is concerned in
        Exhibit #287 and 285. In addition to that, the one, the Exhibit #288 shows
        more of an evidence of a struggle on the bed, the floor, the wall, the
        bathroom. And also 286 shows extreme struggling, so I’m going to admit
        those.

                The third photograph shows Mrs. Vester’s feet with blood on them. In

admitting this photograph, the trial court held:

        Exhibit #290 shows the feet of Mrs. Vester. The Court is of the opinion that
        that picture does go and is admissible to show that the torture and the -- that
        Mrs. Vester run around in her own blood, somebody’s blood. It’s obvious on
        her feet. I think that that picture certainly has probative value and it’s not that
        prejudicial. It’s a horrible scene but this is a horrible crime, so I’m going to
        overrule your objection as to #290 and admit that.

                The introduction of photographs of the victim's body at the sentencing phase

in order to prove that a murder was heinous, atrocious, or cruel has been repeatedly

upheld. See State v. McNish, 727 S.W.2d 490, 494-95 (Tenn.), cert. denied, 484 U.S. 873,

108 S. Ct. 210, 98 L. Ed. 2d 161 (1987); State v. Smith, 868 S.W.2d 561, 579 (Tenn. 1993),

cert. denied, ___ U.S. ___, 115 S. Ct. 417, 130 L. Ed. 2d 333 (1994); State v. Cazes, 875
S.W.2d 253, 263 (Tenn. 1994), cert. denied, ___ U.S. ___, 115 S. Ct. 743, 130 L. Ed. 2d
644 (1995). In comparison, the photographs introduced in the present case were not

shockingly gruesome. Moreover, the photographs were not shockingly gruesome in

comparison to the photographs excluded by the trial court in this case. Thus, under the

standard of abuse of discretion, the photographs were properly admitted into evidence to

show that the murder of Mrs. Vester was heinous, atrocious, or cruel.14



       HEINOUS, ATROCIOUS, AND CRUEL AGGRAVATING CIRCUMSTANCE

                Pointing to the language of the jury instruction given by the trial court, the

appellants argue that the aggravating circumstance set forth in T.C.A. § 39-2-203(i)(5)

(1982), (that the murder was especially heinous, atrocious, or cruel in that it involved

        14
         Although one photograph of Mr. Vester’s body was adm itted to show that his m urder was also
heinous, atrocious, or cruel, the jury did not sentence the appellants to death for the m urder of Mr. Vester.

                                                     60
torture or depravity of mind) is constitutionally vague.15 The appellants contend that this

aggravating circumstance is undefined and is not cured by defining “depravity of mind” as

moral corruption or a wicked or perverse act, thus, making the aggravating circumstance

unconstitutional.

                Our Supreme Court has repeatedly held that this aggravating circumstance

is not unconstitutionally vague or overbroad. See State v. Williams, 690 S.W.2d 517, 526-

30 (Tenn. 1985). See also State v. Black, 815 S.W.2d 166, 181; State v. Barber, 753
S.W.2d 659, 670 (Tenn.), cert. denied, 488 U.S. 900, 109 S. Ct. 248, 102 L. Ed. 2d 236

(1988).

                The appellants also argue that this aggravating circumstance was not an

appropriate basis for a death sentence in this case because the evidence does not support

a finding that the murder of Mrs. Vester involved "torture or depravity of mind." The

appellants argue that the murder did not involve torture because there were no defensive

wounds, with the possible exception of the shotgun wound to the victim’s right forearm, and

because there were no torture wounds. Moreover, the appellants argue that there is no

proof of depravity of mind, citing State v. Van Tran, 864 S.W.2d 465, 479-80. The

appellants also assert that there is no physical evidence placing them at the scene of the

murder or showing that either of them were the ones who actually shot or stabbed the

victim. We find that the evidence overwhelmingly supports application of this aggravating

factor.

                Here, the proof showed that Mrs. Vester was initially shot from her bedroom

window. She was then shot two more times. One of the wounds was from a shotgun blast

and nearly severed her forearm. As she struggled to save herself, stepping in her own

blood, she was stabbed 13 times, resulting in the two fatal wounds. The medical testimony

indicated that Mrs. Vester could have lived up to fifteen minutes after receiving these

wounds. The medical examiner testified that there were no torture wounds, wounds

inflicted for the purpose of torturing the victim, or defensive wounds, with the potential


          15
          The present statute, T.C.A. § 39-13-204(i)(5), effective Novem ber 1, 1989, states that the m urder
was especially heinous, atrocious, or cruel in that it involved torture or serious physical abuse beyond that
necessary to produce death. Because the m urder of Mrs. Vester took place in 1988, the “torture or depravity
of m ind” standard found in T.C.A. § 39-2-203(i)(5)(1982) was properly applied. See State v. Cazes, 875
S.W .2d 253, 267; State v. Sm ith, 893 S.W .2d 908, 920 (Tenn. 1994), cert. denied, ___ U.S. ___, 116 S. Ct.
99, 133 L. Ed. 2d 53 (1995).

                                                    61
exception of the wound to Mrs. Vester’s forearm. Because the medical examiner could not

determine the position of the arm when Mrs. Vester was shot, he could not rule out the

possibility that this was a defensive wound. Moreover, the presence of blood in Mrs.

Vester’s bed, bedroom, and bathroom clearly indicates a struggle was involved.

                As in State v. Smith, 893 S.W.2d 908, the evidence supports a finding of

either torture or depravity of mind. Id. at 920. Moreover, this case is easily distinguished

from the facts in State v. Odom, 928 S.W.2d 18 (Tenn. 1996),16 in which the Supreme

Court held that “rape (penile penetration) does not ordinarily constitute ‘torture’ or ‘serious

physical abuse’ within the meaning of the statute.” Id. at 26. The Court also found “[i]n a

similar vein, and with the same disclaimer above-appearing, we must reject the conclusion

that the three stab wounds evidenced in this case constituted ‘torture’ or serious physical

abuse beyond that necessary to produce death.” Id.

                Based on the facts in the present case, as set out above, the proof of torture

and depravity of mind is overwhelming. Cf. State v. Smith, 868 S.W.2d 561, 579-80; State

v. McNish, 727 S.W.2d 490, 494 (victim beaten several times and remained alive and at

least partially conscious throughout her ordeal); State v. Zagorski, 701 S.W.2d 808, 814

(Tenn. 1985), cert. denied, 478 U.S. 1010, 106 S. Ct. 3309, 92 L. Ed. 2d 722

(1986)(infliction of gratuitous violence and needless mutilation of victims who were already

helpless from fatal wounds). This issue is without merit.



                       AVOIDANCE OF ARREST OR PROSECUTION
                            AGGRAVATING CIRCUMSTANCE

                The appellants argue that the state failed to present any proof during the guilt

or sentencing phases to support a finding that the aggravating circumstance found in

T.C.A. § 39-2-203(i)(6) (1982) (the murder was committed for the purpose of avoiding,

interfering with, or preventing a lawful arrest or prosecution) should apply. The appellants

cite to several cases which they argue are distinguishable. See eg., State v. Melson, 638
S.W.2d 342, 367 (Tenn. 1982), cert. denied, 459 U.S. 1137, 103 S. Ct. 770, 74 L. Ed. 2d
983 (1983)(record shows that victim threatened to expose defendant’s crime); State v.


        16
         Odom was decided under the current statute which requires that the m urder involve torture or
serious physical abuse beyond that necessary to produce death in order to be found heinous, atrocious, or
cruel.

                                                   62
Teague, 645 S.W.2d 392, 399 (Tenn. 1983)(victim was killed to prevent her from testifying

against defendant on unrelated charge); State v. Adkins, 653 S.W.2d 708, 716 (Tenn.

1983)(victim was prosecutor in another charge against defendant); State v. Coe, 655
S.W.2d 903, 913 (Tenn. 1983), cert. denied, 464 U.S. 1063, 104 S. Ct. 745, 79 L. Ed. 2d
203 (1984)(victim knew defendant and could have later identified him). While we agree

that the evidence does not support application of this aggravating circumstance, we find

that it was harmless error under State v. Howell, 868 S.W.2d 238, 259-62.

              In State v. Smith, 868 S.W.2d 561, 580, our Supreme Court held that for

purposes of applying this circumstance, the state need only prove that at least one motive

for the killing was the prevention of arrest or prosecution. In Smith, there was proof that

the victim made a futile 911 phone call in order to report the crime and secure the

appellant’s capture by law enforcement officers. The record in Smith also supported a

finding that the appellant knew of the efforts to contact police, and that was evidence of the

appellant’s motive. Id. In contrast, the Supreme Court held in State v. Branam, 855
S.W.2d 563 (Tenn. 1993), that the evidence was insufficient to support application of this

aggravating factor:

               The proof elicited by the state at trial tends to show that Tommy Joe
       Walker [the triggerman] ‘flipped out’ and shot Gladys Houston because she
       tried to fire her gun at him. On appeal, the state theorizes that Houston was
       shot because she started honking her car’s horn and thereby threatened
       detection of her assailants. However, two next-door neighbors testified
       unequivocally that the shots were fired before the horn began to sound. The
       defendant’s statement to Naomi Elliott also supports this chronology. It
       speaks of a robbery ‘gone wrong’, and not a deliberate decision on the part
       of any of the three men involved to kill for the purpose of avoiding
       apprehension.

              The only other possible theory supporting the existence of a
       subsection (i)(6) aggravating circumstance is the argument that because the
       defendant had previously worked at the victim’s stockyard, it could be
       inferred that the victim might recognize him. But there is not a shred of
       evidence in the record to prove that this consideration motivated Tommy Joe
       Walker to shoot Gladys Houston.

Id. at 570.

              A review of the record in the present case shows that there is no proof that

the appellants’ killed Mrs. Vester to prevent arrest or prosecution. Specifically, there is no

proof that Mrs. Vester knew the appellants or would have been able to identify them to law

enforcement officers. In fact, the proof indicates that Mrs. Vester was unaware of the



                                             63
impending events as she was shot from outside the house. Upon entering the house, the

appellants further wounded Mrs. Vester, stole the car keys, and drove off in the Vesters’

vehicle. The state’s theory that the appellants shot Mrs. Vester in order to prevent the theft

being reported or in order to avoid having any eyewitnesses to this theft is not supported.

While this is a circumstantial case, unfortunately, the state presented unsupported theories

in asking the jury to apply this aggravating circumstance. Regardless, as will be discussed

later in this opinion, we find that application of this aggravating factor was harmless error

under State v. Howell, 868 S.W.2d 238, 259-62.



                       ESCAPE FROM LAWFUL CONFINEMENT
                             AGGRAVATING FACTOR

              The appellants assert that this aggravating circumstance should be limited

to those homicides which occur during the actual departure from the place of confinement

itself. The appellants further aver that this aggravating circumstance was intended to

protect law enforcement officers and not meant to be extended to acts which occur days

later in another state. Thus, the appellants submit that use of this aggravator cannot be

sustained or is otherwise constitutionally vague as applied to the facts of this case. We

disagree.

              Under T.C.A. § 39-2-203(i)(8)(1982), the jury could consider as an

aggravating circumstance that the “murder was committed by the defendant while the

defendant was in lawful custody or in a place of lawful confinement or during the

defendant’s escape from lawful custody or from a place of lawful confinement.”

              In its recent controversial opinion, State v. Odom, 928 S.W.2d 18 (Tenn.

1996), a majority of the Supreme Court found that the record contained no justification for

the jury’s finding of this aggravating factor. In explaining its holding, the Court stated:

       Our rationale is simple -- ‘during’ as used in the statute means ‘throughout
       the continuance of.’ The end of the escape marks the beginning of one’s
       status as an ‘escapee.’ Although Odom was, assuredly, an ‘escapee,’ by no
       stretch can we say that the murder occurred during the defendant’s escape
       from lawful confinement or during the defendant’s escape from lawful
       custody or from a place of lawful confinement. When he committed the
       murder, Odom’s escape was an accomplished fact--a fait accompli.

Id. at 27. The Supreme Court noted that in previous cases, the defendants had been in

custody at the time of the murder. See eg., State v. Hartman, 896 S.W.2d 94, 104 (Tenn.

                                             64
1995)(murder committed while defendant, a prison “trusty,” was in constructive custody of

sheriff’s department); State v. Sutton, 761 S.W.2d 763, 767 (Tenn. 1988), cert. denied, 497
U.S. 1031, 110 S. Ct. 3287, 111 L. Ed. 2d 796 (1990)(murder committed while defendant

was incarcerated).

              As explained in Odom, status as an “escapee” is not sufficient to support

application of this aggravator. We find that the facts of this case are readily distinguishable

from the facts in Odom. In Odom, the murder took place almost six weeks after the

defendant had escaped from a Mississippi jail where he was serving a life sentence for

murder. Moreover, the murder for which Odom was sentenced to death could not be

viewed in any way as furthering his escape. Here, the appellants escaped from the prison

at Eddyville and stole a truck from the Rogers, who lived near the prison. The appellants

then fled to the Leatherwood community in Stewart County, Tennessee, where they stole

items, including the Vesters’ car, needed to successfully complete their escape to Mexico.

Unlike in Odom, at the time of the murder, the appellants were still in the process of

escaping from Eddyville to Mexico. The murder of Mrs. Vester was simply a step toward

accomplishing this end.

              From our review of the record, we find that the proof supported the jury’s

application of this aggravating factor.



                   FELONY-MURDER AGGRAVATING CIRCUMSTANCE

              The appellants contend that it was error to allow the state to use felony-

murder as an aggravating circumstance at the sentencing hearing after they had been

convicted of murder in the perpetration of first-degree burglary. See State v. Middlebrooks,

840 S.W.2d 317, 346 (Tenn. 1992). We agree, however, under State v. Howell, 868
S.W.2d 238, 259-62, we find that this error was harmless.

              The felony-murder aggravating circumstance is set forth in T.C.A. § 39-2-

203(i)(7)(1982):

              The murder was committed while the defendant was engaged in
       committing, or was an accomplice in the commission of, or was attempting
       to commit, or was fleeing after committing or attempting to commit, any first
       degree murder, arson, rape, robbery, burglary, larceny, kidnapping, aircraft
       piracy, or unlawful throwing, placing or discharging of a destructive device or
       bomb;

                                              65
               In Middlebrooks, the Tennessee Supreme Court held that the state is

precluded from using felony-murder as an aggravating circumstance when the underlying

conviction is felony-murder. Id. at 346. However, in State v. Hines, 919 S.W.2d 573

(Tenn. 1995), cert. denied, ___ U.S. ___, 65 U.S.L.W. 3259 (1996), the Supreme Court

held:

        Where, as in the instant case, a felony not underlying the felony murder
        conviction is used to support the felony murder aggravating circumstance,
        there is no duplication. Furthermore, under these facts the aggravating
        circumstance as applied restricts the sentencer’s discretion to those who kill
        while in the perpetration of multiple felonies, a class of murderers
        demonstrably smaller and more blameworthy than the general class of
        murderers eligible for the death penalty . . . Under these circumstances,
        where a felony other than that used to prove the substantive offense is used
        to establish the aggravating circumstance, there is no constitutional
        prohibition against the use of the aggravating circumstance in § 39-2-
        203(i)(7) to support the imposition of the death penalty for felony murder.

Id. at 583. The Court also stated that “the felony underlying the conviction in this case is

clear, as is the use of the two different and additional felonies to establish the aggravating

circumstance found by the jury.” Id.

               In the present case, the appellants were convicted for the murder of Mrs.

Vester during the perpetration of first-degree burglary. Also in relation to the Vesters, the

appellants were convicted of first-degree burglary, grand larceny, and petit larceny. The

state argues that because the jury could have relied on one of these other felonies in

applying the felony-murder aggravating circumstance, there is no Middlebrooks violation.

We find that the holding in Hines requires something more.

               During its opening statement at the sentencing phase, the state read the

felony-murder aggravating circumstance to the jury and then stated “[i]n our circumstances,

we’ll be talking about burglary. That’s felony murder, the aggravated circumstance.”

Moreover, during closing argument, the state told the jury “I believe the Judge will charge

you, the murder was committed while the defendant was engaged in committing or was

attempting to commit or was an accomplice in the commission of several crimes. And that

has been found by your verdict that these defendants committed murder while perpetrating

the crime of first degree burglary.” Later the state argued to the jury that “[t]here’s no

question and you found it in your first verdict, that these murders were committed while the

defendant, these defendants and their cohort in this case were burglarizing, and robbing



                                             66
the Vesters and taking their car. No one would question that, and there’s no doubt about

it by your original verdict.” When the jury returned its verdict, it did not specify which felony

or felonies it was relying on in applying this aggravating circumstance, thus, we are left to

speculate as to the basis of the jury’s decision.

                Middlebrooks was released after this case was tried, but before the motions

for new trial were heard. At the hearing on the motions for new trial, the trial court ruled:

         I’m going to rule that if -- that the felony murder was harmless error in this
         case -- I don’t think the jury even considered it, I think we’ve got something
         to look at to show they didn’t . . . What I’m saying is, in this case we’ve got
         here, it’s different. I’m not going to grant a new trial. I’ve thought about this
         and thought about it and read the Middlebrooks case two or three times, I
         just feel like this case is different.

                Because of the way they found in Mr. Vester’s case as opposed to
         Ms. Vester’s case, every aggravating circumstance that could have been
         used in both cases except -- it’s no different, they escaped, felony murder,
         everything used in Mr. Vester’s case was used in Ms. Vester’s case. And
         they ruled that it was not a death penalty case in Mr. Vester’s case, ruled it
         was in hers. You could only come down to the final conclusion that the
         atrocious and cruel part of the charge was what they considered and I’m
         going rule it like that and that’s it.

                On the record before us, the Court cannot determine which felony or felonies

the jury relied on in applying the felony-murder aggravating circumstance. The trial court

did not limit its jury instruction on this aggravating circumstance to the felonies involved in

this case. As with the charge, the jury’s verdict included all the felonies listed in the statute.

This Court cannot assume that the jury relied on a felony other than first-degree burglary,

especially in light of the prosecution’s argument to the jury. Thus, use of this aggravating

circumstance is invalid under Middlebrooks and Hines. However, as stated earlier, we find

that application of this circumstance was harmless error under State v. Howell, 868 S.W.2d
238, 259-62.



                               HARMLESS ERROR ANALYSIS

                The appellants argue that under State v. Howell, 868 S.W.2d 238, the

invalidation of one or more aggravating circumstances requires that this matter be

remanded for resentencing. Although we find two of the applied aggravating factors are

invalid in this case, we have determined that their erroneous application was harmless

error.



                                                67
              In State v. Howell, our Supreme Court held that:

       In order to guarantee the precision that individualized sentencing
       considerations demand and provide a principled explanation for our
       conclusion in each case, it is important, when conducting harmless error
       review, to completely examine the record for the presence of factors which
       potentially influence the sentence ultimately imposed.

Id. at 260-61. These factors include, without limitation, the following:

       (1)    The number and strength of remaining valid aggravating
              circumstances.

       (2)    The prosecutor's argument at sentencing.

       (3)    The evidence admitted to establish the invalid aggravator.

       (4)    The nature, quality, and strength of the mitigating evidence.

Id. at 261.

              In Howell, the jury found two aggravating circumstances:           (1) that the

defendant had been previously convicted of one or more felonies involving the use or

threat of violence, and (2) that the murder had been committed while the defendant was

engaged in committing a felony. T.C.A. § 39-2-203(i)(2) and (7) (1982). Howell, charged

with first-degree felony murder of a quick shop employee, had been previously convicted

of first-degree murder, attempted murder, and two armed robberies.

              In the case under review, the jury was instructed to consider five possible

statutory aggravating circumstances: (1) that the appellants had been previously convicted

of one or more felonies involving the use or threat of violence to the person, (2) that the

murder was especially heinous, atrocious, or cruel in that it involved torture or depravity of

mind, (3) that the murder was committed for the purpose of avoiding, interfering with, or

preventing a lawful arrest or prosecution of the appellants or another, (4) that the murder

was committed while the appellants were engaged in committing or were accomplices in

the commission of, or were attempting to commit, or were fleeing after committing or

attempting to commit, any first-degree murder, arson, rape, robbery, burglary, larceny,

kidnapping, aircraft piracy, or unlawful throwing, placing, or discharging of a destructive

device or bomb, and (5) that the murder was committed by the appellants while they were

in lawful custody or in a place of lawful confinement or during their escape from lawful

custody or from a place of lawful confinement. T.C.A. § 39-2-203(i)(2), (5), (6), (7), and (8)

(1982). In returning its verdict, the jury found all five aggravating circumstances.


                                             68
              Initially, several factors support a finding of harmless error under Howell.

First, no additional evidence, nor any evidence that was not already properly before the

jury, was introduced in support of the invalid aggravators. At the sentencing hearing, the

state only introduced proof of the prior convictions and proof that the murders were

heinous, atrocious, or cruel.    Second, while the prosecutors did talk about all five

aggravating circumstances during opening and closing argument, their main focus was on

the heinous, atrocious, or cruel aggravator. Compare Barber v. State, 889 S.W.2d 185,

189-90 (Tenn. 1994), cert. denied, ___ U.S. ___, 115 S. Ct. 1177, 130 L. Ed. 2d 1129

(1995).   The prosecution’s other emphasis was on the appellants’ escapee status,

especially during the guilt phase. In contrast, the mitigating proof was minimal.

              To determine whether application of the felony-murder and avoidance of

arrest or prosecution aggravating circumstances was harmless error, it is necessary to

review the weight of the remaining three aggravating circumstances (previous convictions

of felonies involving the use or threat of violence, the murder was heinous, atrocious, or

cruel, and the murder was committed during escape from lawful custody).

              First, the state presented proof that appellant Quintero had been previously

convicted twice in Kentucky of escape in the first degree and once of first-degree robbery.

The state also presented proof that appellant Hall had been previously convicted of two

separate assault in the second degree charges, wanton endangerment in the first degree,

and aiding and abetting in threatening the life of the President and Vice-President of the

United States.    As stated in Howell, “more crucial than the sum of the remaining

aggravating circumstances is the qualitative nature of each circumstance, its substance

and persuasiveness, as well as the quantum of proof supporting it.” 868 S.W.2d at 261.

This is particularly true of this aggravating factor, and its effect and qualitative

persuasiveness increases where there is proof, as in this case, of more than one prior

violent felony conviction. See State v. Nichols, 877 S.W.2d 722, 738.

              Furthermore, as discussed earlier, the proof that the murder of Mrs. Vester

was heinous, atrocious, or cruel in that it involved torture or depravity of mind was strong.

Our Supreme Court has upheld a death sentence where this was the only valid aggravating

circumstance remaining. See Barber v. State, 889 S.W.2d 185, 190. Finally, proof that



                                             69
the murders were committed during the appellants’ escape from lawful custody to Mexico

is also supported by the proof.

                 Accordingly, although we find that two of the five aggravating circumstances

applied by the jury are invalid, it is clear that any error was harmless under Howell.

Therefore, both appellants’ sentences of death are affirmed.



             CONSTITUTIONALITY OF THE DEATH PENALTY STATUTES

                 The appellants argue, without raising any specific challenges, that under

T.C.A. §§ 39-2-203 and -205 (1982), there is no meaningful narrowing of death eligible

defendants. Specifically, the appellants assert that Tennessee’s death penalty statutes

have resulted in the arbitrary and capricious infliction of the death penalty in violation of the

Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States Constitution and

Article I, §§ 8, 9, 16, and 17, and Article II, § 2 of the Tennessee Constitution.

                 This argument has been rejected by our Supreme Court on numerous

occasions. See State v. Middlebrooks, 840 S.W.2d 317, 335; State v. Howell, 868 S.W.2d
238, 258-59. The Supreme Court has held repeatedly that the death sentence under the

Tennessee statutory scheme is not imposed capriciously and arbitrarily.                State v.

Shepherd, 902 S.W.2d 895, 907; State v. Smith, 893 S.W.2d 908, 926. This issue is

without merit.



                       CLOSING ARGUMENTS AT PENALTY PHASE

                 The appellants contend that the prosecution made several improper remarks

during closing arguments. The standard of review in determining whether counsel was

allowed too much latitude during closing argument is abuse of discretion. State v. Sutton,

562 S.W.2d 820, 823. Closing argument must be temperate, must be predicated on

evidence introduced during the trial of a case, and must be pertinent to the issues being

tried. Id. The prosecutor may state an ultimate conclusion which would necessarily follow

if the testimony of the prosecution witnesses were believed by the jury. State v. Brown,

836 S.W.2d 530, 552. As compared to the comments made during the prosecutors’

closing arguments in State v. Blanton, 01C01-9307-CC-00218 (Tenn. Crim. App. April 30,



                                               70
1996), it is clear that the prosecutors’ closing arguments in this case did not violate the

appellants’ constitutional rights. Slip Op. at 53-60.

              The appellants first contend that the prosecutor improperly urged the jury to

impose the death penalty because the appellants represented a future danger. At the

beginning of closing arguments, the prosecution misrepresented the proof concerning the

appellants’ prior convictions and stated “[t]he society won’t be safe from these individuals

until they are removed from--.” The appellants’ objections were sustained, and a bench

conference followed. At the end of the bench conference, the trial court instructed the

prosecution not to talk about the safety of society and to stay within the proof.

Immediately, the prosecution made the following remarks:

       Ladies and gentlemen, the facts in this case, under the law that Judge
       Wallace will give you, under the facts that you have heard requires that these
       defendants, both of them individually -- you consider their cases individually
       -- it requires that they be put on death row, where they won’t pose this type
       of threat to the community again. That’s what the law and the evidence in
       this case requires.

       ****

       And you as the jury, I believe you have the right to protect your community
       against these people.

       [Objection sustained, and jury told to disregard that statement.]

In its final closing argument, the prosecution made the following comment:

       Can you risk that kind of individual [defendant Hall] in a life sentence? And
       it’s also presuming that he’s going to stay in the penitentiary.

       [Objection overruled because defendant Hall opened the door by arguing
       that he could become a productive citizen with life sentence]

              A capital sentencing jury is not precluded from consideration of the future

dangerousness of a particular defendant where such is a relevant factor under a state's

capital sentencing law. See Jurek v. Texas, 428 U.S. 262, 96 S. Ct. 2950, 49 L. Ed. 2d 929

(1976); California v. Ramos, 463 U.S. 992, 1001, 103 S. Ct. 3446, 3453, 77 L. Ed. 2d 1171

(1983); Spaziano v. Florida, 468 U.S. 447, 461-62, 104 S. Ct. 3154, 3163, 82 L. Ed. 2d 340

(1984).

              Generally, however, our Courts have held that the issue of specific or general

deterrence should be avoided by the prosecution in closing argument at a capital

sentencing hearing. See State v. Bates, 804 S.W.2d 868, 881-82 (Tenn.), cert. denied,



                                            71
502 U.S. 841, 112 S. Ct. 131, 116 L. Ed. 2d 98 (1991); State v. Irick, 762 S.W.2d 121, 131

(Tenn. 1988), cert. denied, 489 U.S. 1072, 109 S. Ct. 1357, 103 L. Ed. 2d 825 (1989).

Specifically, the deterrence argument is usually irrelevant to the aggravating circumstances

listed in Tennessee's statute. State v. Bates, 804 S.W.2d at 882. Thus, “unless relevant

to some theory raised by the State[']s proof, or the defense, it interjects an element into the

jury's considerations not provided for by the law.” Id. In Bates, the defendant's mitigating

theory was that the defendant was mentally disturbed to such a degree that it lessened his

culpability, that he would be confined for the rest of his natural life, and that he would be

amenable to treatment and rehabilitation. The Supreme Court held that the state's

argument concerning specific deterrence was in direct response to the defendant's theory

and was not improper under the circumstances. Id.

              In the present case, as found by the trial court, appellant Hall opened the

door to such argument by presenting proof that if sentenced to life imprisonment, he could

become a productive citizen, leaving the impression to the jury that he was going to stay

in prison. Although appellant Quintero waived closing argument, his proof implied that he

could be rehabilitated if given a life sentence. Regardless, as pointed out in State v. Irick,

762 S.W.2d 121, in reviewing the propriety of argument in a capital sentencing proceeding,

the reviewing court must determine whether the prosecutor's comments affected the

sentencing decision. Id. at 131. "If the Court cannot say the comments had no effect on

the sentencing, then the jury's decision does not meet the standard of reliability required

by the Eighth Amendment." Id. (citing Caldwell v. Mississippi, 472 U.S. 320, 105 S. Ct.
2633, 2646, 86 L. Ed. 2d 231 (1985)). Based on the proof presented, it is clear that these

few comments did not affect the jury’s sentencing decision.

              The appellants next assert that the prosecutor diminished the jury's sense

of responsibility in determining the sentence in violation of Caldwell v. Mississippi, 472 U.S.
320, 105 S. Ct. 2633, 86 L. Ed. 2d 231.

              In Caldwell, the Supreme Court stated that "it is constitutionally impermissible

to rest a death sentence on a determination made by a sentencer who has been led to

believe that the responsibility for determining the appropriateness of the defendant's death

rests elsewhere." Id. at 328-29, 105 S.Ct. at 2639. In reviewing an alleged violation under



                                              72
Caldwell, the Court must “first determine whether the prosecutor's comments to the jury

were such that they would minimize the jury's role and sense of responsibility for

determining the appropriateness of death as a sentence and, if so, whether the trial judge

sufficiently corrected the impression left by the prosecutor.” State v. Cazes, 875 S.W.2d
253, 263; State v. West, 767 S.W.2d 387, 399 (Tenn. 1989), cert. denied, 497 U.S. 1010,

110 S. Ct. 3254, 111 L. Ed. 2d 764 (1990).

              The prosecution made comments during closing argument such as “it

requires that they be put on death row, where they won’t pose this type of threat to the

community again. That’s what the law and the evidence in this case requires. There is no

other way you can look at it.” And, “you as the jury, I believe you have the right to protect

your community against these people.” The appellants objected, the objection was

sustained, and the trial court gave a curative instruction.          Without objection, the

prosecution went on to state:

       And if we don’t impose it, it can’t be imposed. It has to be done by our
       Constitution just like we have done it in this case. It has to be done by
       following the procedure. We have followed that procedure. And we can
       either follow the law or we can ignore the law, and I’m asking you not to
       ignore the law and the facts in this case and do what is appropriate under the
       facts and under the law.

              While the last comment possibly could be construed as violating the dictates

of Caldwell, it was not necessarily meant to nor gave the impression that the jury was not

responsible for deciding the verdict.      Regardless, the trial court gave the following

instruction at the end of the sentencing hearing:

       It is now your duty to determine, within the limits prescribed by law, the
       penalty which shall be imposed as punishment for each defendant for each
       offense. . . . In arriving at this determination, you are authorized to weigh and
       consider any mitigating circumstances and any of the statutory aggravating
       circumstances which may have been raised by the evidence throughout the
       entire course of this trial, including the guilt finding phase or the sentencing
       phase or both. You the Jury, are the sole judges of the facts, and of the law
       as it applies to the facts in these cases.

       Under Cazes and West, the error, if any, in the prosecution's argument was

rendered harmless. The trial court did not endorse the state's argument, and it correctly

instructed the jury before deliberation.

              Next, the appellants submit that it was improper for the prosecution in its

closing argument to state:



                                              73
      Murder of an innocent couple, they didn’t have anything to do with the prison
      in Eddyville. They didn’t have anything to do with law enforcement. They
      were just an elderly couple that were semi-helpless almost. They had retired
      over there on Kentucky Lake. Had a right to live in that little house that
      overlooked the lake and go fishing and have their grandson come down to
      visit with them.

      [Objection overruled]

      ****

      [B]ut I believe that under the law of our land, that Mr. and Mrs. Vester, they
      had a right to go on living. They had the right to have been alive this
      Thanksgiving and had their children. They had rights. They had rights.
      Even though they are not alive on the face of this earth, these rights -- and
      our law was designed to make sure they have rights. So don’t get lost in this
      case on what the defendants’ rights are --

      [Objection overruled]

      ****

      But I will tell you what, these two people that are buried over there
      somewhere in Stewart County have a right, too. They have a right to the
      protection of the law. It’s too late to do them any good . . . .

             In State v. Bigbee, 885 S.W.2d 797, the Supreme Court held that it was

reversible error where the prosecutor reminded the jury that there had been no one there

to ask for mercy for the victims and encouraged the jury to give the defendant the same

consideration that he had given his victims. Id. at 812. In finding the prosecutor's

argument to be improper, the Court stated that the argument "encouraged the jury to make

a retaliatory sentencing decision, rather than a decision based on a reasoned moral

response to the evidence." Id.

             The prosecutor’s remarks cannot be said to rise to the level of error found in

Bigbee, nor did they affect the jury’s sentencing decision. See also, State v. Henley, 774
S.W.2d 908, 913 (Tenn. 1989), cert. denied, 497 U.S. 1031, 110 S. Ct. 3291, 111 L. Ed.
2d 800 (1990).

             Next, the appellants contend that the prosecutor wrongly expressed his

personal opinion of the appellants’ proof of mitigating circumstances.

             During closing arguments, the prosecution made the following comments:

      In fact I submit to you, we haven’t heard any [mitigating circumstances]. I
      think the definition of mitigation goes something like to moderate in force or
      intensity, to alleviate or to become milder. I haven’t heard anything. What
      has been shown in mitigation in this case? How many children in this world
      have been raised by parents that drink, maybe wore clothes too big for them
      to school? Does that mitigate what happened to Mr. and Mrs. Vester? You


                                           74
       know we asked the Defendant Quintero’s uncle; well, you were brought up
       in a good home. One turned out to be what he described as not so good,
       and the others were good. That’s not an excuse, ladies and gentlemen, for
       this type of murder. If my father died the week before I was born and I didn’t
       have a father around, does that mitigate if I go out and slaughter somebody
       in their bed?

       ****

       You know what you heard in mitigation, if there was any mitigation there.
       First of all, I don’t really know -- I have yet to hear anything that sounded to
       me like it would mitigate against what happened to the Vesters.

       [Objection]

       THE COURT: Yes, ladies and gentlemen -- I sustain that. ladies and
       gentlemen, an attorney cannot give his personal opinions to you, disregard
       it.

              In State v. Payne, 791 S.W.2d 10 (Tenn. 1990), aff’d, 501 U.S. 808, 111
S. Ct. 2597, 115 L. Ed. 2d 720 (1991), our Supreme Court addressed this issue:

       It is a violation of the Code of Professional Responsibility, DR 7-106(C)(4) for
       lawyers engaged in trial to express their personal opinion about any issue
       involved in the justice of the cause they represent. This Court has
       repeatedly condemned such conduct. See e.g. State v. Johnson, 743
S.W.2d 154, 159 (Tenn. 1987) and State v. Hicks, 618 S.W.2d 510, 516, 517
       (Tenn. Crim. App. 1981). However, insofar as its effect upon Defendant’s
       rights, it is ineffective, as well as unprofessional, and in this case was
       harmless beyond a reasonable doubt.

Id. at 20. The same is true here. Such error was harmless.

              Moreover, it should be noted that our Supreme Court has held that it is proper

for the state to argue to the jury that it should not return a life sentence based on the

mitigating circumstances presented by the defendant. See State v. Howell, 868 S.W.2d
238, 258. In State v. Brimmer, 876 S.W.2d 75, the Supreme Court found that "the State's

argument 'that there were no mitigating circumstances in this case and that Dr. Engum's

testimony concerning the defendant should be entitled little weight' . . . did no more than

set out the State's interpretation of the proof." Id. at 85. The state is entitled to argue to

the jury that it should not give much weight to the mitigating evidence presented.

              Finally, the appellants contend that the prosecution’s characterizations of

them and of the murders were highly improper and resulted in an arbitrary and unreliable

sentence. Specifically, the prosecution made the remark that it was “[k]ind of like killing

hogs and bleeding all over the bathroom.” Appellant Quintero’s objection was overruled.

Later, the prosecution stated “[i]f my father died the week before I was born and I didn’t



                                             75
have a father around, does that mitigate if I go out and slaughter somebody in their bed?”

The appellants’ objections were overruled even though two such objections had been

sustained during closing argument at the guilt phase of the trial. Finally, the appellants

submit that it was improper for the prosecution to have stated “[i]f you found cancer in your

body you would remove it,” in reference to the appellants.

                 First, we note that the appellants failed to object to this last comment.

Moreover, while the state’s comments do not appear to be proper argument, we find that

any error was harmless. See State v. Payne, 791 S.W.2d 10, 20.



                      JURY INSTRUCTIONS AT SENTENCING PHASE17

                 The appellants contend that the jury instruction on reasonable doubt at the

sentencing phase did not lend content to the moral certainty phraseology used by the trial

court. Thus, they argue that there was a reasonable likelihood that the jury understood it

to allow conviction based on insufficient proof in violation of the standard set forth in Cage

v. Louisiana, 498 U.S. 39, 41, 111 S. Ct. 328, 329-30, 112 L. Ed. 2d 339, and Victor v.

Nebraska, 511 U.S. 1, 114 S. Ct. 1239, 1247-48, 127 L. Ed. 2d 583. Specifically, the

appellants assert that the trial court’s instruction on moral certainty failed to provide a

minimum burden of proof that it purports to define.

                 In this case, the trial court instructed the jury as follows:

              The burden of proof is upon the State to prove any statutory
        aggravating circumstance or circumstances beyond a reasonable doubt and
        to a moral certainty.

               Reasonable doubt is that doubt engendered by an investigation of all
        the proof in the case and an inability, after such investigation, to let the mind
        rest easily as to the certainty of your verdicts. Reasonable doubt does not
        mean a doubt that may arise from possibility. Absolute certainty is not
        demanded by the law, but moral certainty is required and this certainty is
        required as to every proposition of proof requisite to constitute the verdicts.
        The law makes you, the Jury, the sole and exclusive judges of the credibility
        of the witnesses and the weight to be given to the evidence.



                 Like the charge at the guilt-innocence phase, the terms of particular concern

to the United States Supreme Court were not included in the trial court’s charge to the jury



        17
          The record does not include the transcript of the jury instructions as actually given; instead, the
typewritten instructions are included in the technical record.

                                                      76
at the sentencing phase. As cited earlier, in several cases, this Court has upheld similar

instructions as consistent with constitutional principles. See Pettyjohn v. State, 885
S.W.2d 364, 365-66; State v. Hallock, 875 S.W.2d 285, 294. Moreover, our Supreme

Court has held that "the use of the phrase 'moral certainty' by itself is insufficient to

invalidate an instruction on the meaning of reasonable doubt." State v. Nichols, 877
S.W.2d 722, 734. Thus, the full charge given by the trial court at the sentencing phase,

although containing the phrase "moral certainty," did not violate the appellants’ rights under

the United States or Tennessee Constitutions.



            DOUBLE JEOPARDY CLAIM BASED ON CONVICTIONS FOR
                FELONY-MURDER AND UNDERLYING FELONIES

              The appellants argue that their multiple convictions for felony-murder, as well

as for the underlying felonies, violated the double jeopardy provisions of both the Fifth

Amendment to the United States Constitution and Article I, § 10 of the Tennessee

Constitution. The appellants cite Briggs v. State, 573 S.W.2d 157 (Tenn. 1978), and State

v. Strouth, 620 S.W.2d 467 (Tenn. 1981), cert. denied, 455 U.S. 983, 102 S. Ct. 1491, 71
L. Ed. 2d 692 (1982).

              In State v. Blackburn, 694 S.W.2d 934 (Tenn. 1985), the Supreme Court held

that the imposition in a single trial of dual convictions for both felony-murder and the

underlying felony does not violate the constitutional prohibitions against double jeopardy.

Id. at 936-37. Our appellate courts have continued to hold that dual convictions for felony-

murder and the underlying felony does not violate double jeopardy provisions. See, e.g.,

State v. Barber, 753 S.W.2d 659, 671; State v. Zirkle, 910 S.W.2d 874, 890 (Tenn. Crim.

App. 1995); State v. Johnson, 781 S.W.2d 873, 884-85 (Tenn. Crim. App. 1989). This

issue is without merit.




                                             77
                            INTERSTATE COMPACT ON DETAINERS

                 Appellant Hall argues that the state failed to comply with the requirements

of the Interstate Compact on Detainers, T.C.A. § 40-31-101, et seq.,18 by not granting him

a speedy trial. Specifically, appellant Hall argues that once the state requested that he be

returned from Kentucky pursuant to the Interstate Compact on Detainers, it was obligated

to comply with all of its requirements. Therefore, appellant Hall submits that the state was

not entitled to withdraw its request under the Interstate Compact on Detainers and proceed

under the Uniform Criminal Extradition Act, T.C.A. § 40-9-101, et seq. Because appellant

Hall was not tried within 180 days, as required by the Interstate Compact on Detainers, Art.

III, he argues that the charges should have been dismissed. We find no support for

appellant Hall’s position.

                 When an accused is sought in another state for crimes committed in

Tennessee, the state may initiate proceedings pursuant to the Interstate Compact on

Detainers or under the Uniform Criminal Extradition Act. If a defendant is returned to

Tennessee under the Interstate Compact on Detainers, the state must try the defendant

within 180 days of his return to the state in which the crimes were committed. T.C.A. § 40-

31-101, Art. III. The receiving state only receives temporary custody of the prisoner for the

sole purpose of prosecuting any untried charges. T.C.A. § 40-31-101, Art. V.

                 The Interstate Compact on Detainers and the Uniform Criminal Extradition

Act do not indicate that the initiation of proceedings under one automatically precludes

proceedings under the other. The two Acts were adopted in Tennessee “[t]o facilitate the

important duties of transferring individuals into and out of this state for trial on criminal

charges, and to bring uniformity to the procedures among the several states.” State ex rel.

Young v. Rose, 670 S.W.2d 238, 239 (Tenn. Crim. App. 1984). The main difference

between the two Acts is that the procedures under the Interstate Compact on Detainers

result in merely a temporary transfer to the receiving state. Id.


        18
           A detainer is “a request filed by a crim inal justice agency with the institution in which a prisoner is
incarcerated, asking that the prisoner be held for the agency, or that the agency be advised when the
prisoner’s release is im m inent.” Fex v. Michigan, 507 U.S. 43, 113 S. Ct. 1085, 1087, 122 L. Ed. 2d 406
(1993). The purpose of the Interstate Agreem ent on Detainers Act is to “encourage the expeditious and
orderly disposition of such charges and determ ination of the proper status of any and all detainers based on
untried indictm ents, inform ation or com plaints.” T.C.A. § 40-31-101, Art. I. The purpose stem s from the need
to alleviate the uncertainties created by untried charges and detainers which interfere with program s of inm ate
treatm ent and rehabilitation. Edward G. Hild, The Death Penalty and the Interstate Agreem ent on Detainers
Act: A Proposal for Change, 29 J. MARSHALL L. REV. 499, 504 (1996).

                                                       78
                 While the specific issue in the present case has not been addressed by

Tennessee courts, we are persuaded by the holding in People v. Quakenbush, 687 P.2d
448 (Colo. 1984), where the court held that an agreement under the Interstate Compact

on Detainers is not an exclusive method by which officials in one state may obtain custody

of a defendant incarcerated in another state. Id. at 450. The Colorado court went on to

find that a state retains its constitutional and statutory rights to extradite a fugitive from

another state.       Id. Accordingly, we find no error in the state’s decision to withdraw its

request under the Interstate Compact on Detainers and bring appellant Hall into

Tennessee via the extradition process. Accordingly, appellant Hall’s claim is without merit.



                                    PROPORTIONALITY REVIEW19

                 Finally, this Court is required to review death sentences in the manner

mandated by T.C.A. § 39-13-206(c)(1). Here, the sentences were not imposed in an

arbitrary manner. Additionally, the evidence presented in support of the valid aggravating

circumstances clearly outweighed the evidence introduced to establish any mitigating

circumstances beyond a reasonable doubt.

                 It is true that "[n]o two cases are alike, and no two defendants are alike."

State v. Barber, 753 S.W.2d 659, 665. However, a comparative proportionality review,

which considers both the nature of the crimes and of the appellants, reveals that the

appellants’ death sentences for the murder of Myrtle Vester were neither excessive nor

disproportionate. See State v. Smith, 868 S.W.2d 561; State v. Harris, 839 S.W.2d 54.



                                                CONCLUSION

                 We have carefully considered the appellants’ contentions as to alleged errors

occurring during the guilt phase and the sentencing phase of the trial. We find that both

of the appellants’ contentions as to the sufficiency of the evidence and as to errors

occurring during the guilt and sentencing phases are without merit. Accordingly, we affirm

appellant Hall’s convictions and death sentence with one modification: Count 2 of No.

10557 is merged with Count 1 of No. 10547.

        19
          W e note that the trial court failed to file a report with the Clerk of the Suprem e Court in Nashville or
to include one in the technical record as required by Rule 12, Tennessee Suprem e Court Rules.

                                                        79
             Likewise we affirm appellant Quintero’s convictions and his death sentence

with one modification: Count 2 of No. 10544 is merged with Count 1 of No. 10527.




                                           WILLIAM M. BARKER, JUDGE



CONCUR:




PAUL G. SUMMERS, JUDGE




DAVID H. WELLES, JUDGE




                                          80